EXHIBIT 10.1



ARIZONA HEALTH CARE COST CONTAINMENT SYSTEM ADMINISTRATION
DIVISION OF BUSINESS AND FINANCE
CONTRACT AMENDMENT



Page 1 of 1 with Attachment


1. AMENDMENT NUMBER:
    02

2.  CONTRACT NO.:
     YH04-0001-06

3.  EFFECTIVE DATE OF MODIFICATION:
     October 1, 2003

4.  PROGRAM:
     DHCM-Acute


5. CONTRACTOR/PROVIDER NAME AND ADDRESS:



Phoenix Health Plan/Community Connection
1209 South 7th Avenue
Phoenix, Arizona  85007


6. PURPOSE:  To revise capitation rates contained in Section B.


7. THE CONTRACT REFERENCED ABOVE IS AMENDED AS FOLLOWS:

    A.   The rates contained in the existing Section B are deleted and replaced
with the attached revised capitation rates.

    NOTE:  Please sign, date and return one original to:          Michael Veit,
Contracts & Purchasing Administrator
                                                                                              
AHCCCS Contracts and Purchasing
                                                                                              
701 E Jefferson Street, MD5700
                                                                                              
Phoenix, AZ  85034


8. EXCEPT AS PROVIDED FOR HEREIN, ALL TERMS AND CONDITIONS OF THE ORIGINAL
CONTRACT NOT HERETOFORE CHANGED AND/OR AMENDED REMAIN UNCHANGED AND IN FULL
EFFECT.

IN WITNESS WHEREOF THE PARTIES HERETO SIGN THEIR NAMES IN AGREEMENT


9. NAME OF CONTRACTOR:
    Phoenix Health Plan/Community Connection

 

10. ARIZONA HEALTH CARE COST CONTAINMENT SYSTEM



SIGNATURE OF AUTHORIZED INDIVIDUAL:
/s/ Nancy Novick                                   
NANCY NOVICK
CHIEF EXECUTIVE OFFICER

       


SIGNATURE:
/s/ Michael Veit                                       
MICHAEL VEIT
CONTRACTS & PURCHASING ADMINISTRATOR


DATE:  9/8/03

    

DATE:  SEPTEMBER 5, 2003


As of:

 

10/1/2003

 

 

Plan:

 

PHOENIX HEALTH PLAN

 

 

Acute GSA:

 

8

 

 

County:

 

GILA/PINAL

 

 

 

 

 

ACUTE
PPC

ACUTE
ONGOING

TACI

 

TANF AND CHILDREN M & F < 1 YEAR

737.97

390.08

TACS

 

TANF, CHILDREN AND SOBRA PREG FEMALE

39.66

94.45

FMAL

 

TANF, CHILDREN, SOBRA FEMALES 14-44

151.00

165.93

MALE

 

TANF, CHILDREN MALES 14-44

122.40

117.37

ADLT

 

TANF M & F AND SOBRA FEMALES 45+

281.97

325.18

SSIW

 

SSI AGED, DISABLED, BLIND MEDICARE

38.50

240.16

SSIN

 

SSI AGED, DISABLED, BLIND NON-MEDICARE

86.12

519.86

SFPS

 

SOBRA FAMILY PLANNING SERVICES

 

14.67

SB10

 

TANF SUPPLEMENTAL BIRTH PAYMENT

 

5,687.46

SB11

 

SB PAYMENT FOR TANF EXPANDED

 

5,687.46

SB20

 

SSI W/O SUPPLEMENTAL BIRTH PAYMENT

 

5,687.46

SB21

 

SSI W/ SUPPLEMENTAL BIRTH PAYMENT

 

5,687.46

SB22

 

SB PAYMENT FOR SSI EXPANDED WITH MEDICARE

 

5,687.46

SB23

 

SB PAYMENT FOR SSI EXPANDED NO MEDICARE

 

5,687.46

SB33

 

SB PAYMENT FOR AHCCCS CARE

 

5,687.46

SB34

 

SB PAYMENT FOR MED ELIGIBLES

 

5,687.46

SB36

 

SB PAYMENT FOR AHC CARE/MI

 

5,687.46

SB50

 

SOBRA SUPPLEMENTAL BIRTH PAYMENT

 

5,687.46

SB60

 

KIDSCARE SUPPLEMENTAL BIRTH PAYMENT

 

 

ACMA

 

AHC CARE

554.83

386.59

MEDE

 

MED ELIGIBILITY

1,584.83

730.00

HS00

 

HOSPITALIZED KICK FOR AHCCCS CARE

 

0.00

HS01

 

HOSPITALIZED KICK FOR AHC CARE/MI

 

0.00

HS02

 

HOSPITALIZED KICK FOR MED ELIGIBLES

 

9,355.58

HFML

 

HIFA FEMALE 14-44

 

182.31

HMAL

 

HIFA MALE 14-44

 

128.95

HADT

 

HIFA ADULT 45+, M & F

 

357.42

KIDI

 

KIDS < 1 M & F     

 

 

KIDC

 

KIDS 1-13 M & F    

 

 

KIDF

 

KIDS 14-19 FEMALE  

 

 

KIDM

 

KIDS 14-19 MALE    

 

 




As of:

 

10/1/2003

 

 

Plan:

 

PHOENIX HEALTH PLAN

 

 

Acute GSA:

 

12

 

 

County:

 

MARICOPA

 

 

 

 

 

 

 

 

 

 

ACUTE
PPC

ACUTE
ONGOING

TACI

 

TANF AND CHILDREN M & F < 1 YEAR

1,196.40

379.89

TACS

 

TANF, CHILDREN AND SOBRA PREG FEMALE

39.66

93.71

FMAL

 

TANF, CHILDREN, SOBRA FEMALES 14-44

157.05

161.19

MALE

 

TANF, CHILDREN MALES 14-44

127.30

117.48

ADLT

 

TANF M & F AND SOBRA FEMALES 45+

293.24

336.37

SSIW

 

SSI AGED, DISABLED, BLIND MEDICARE

30.21

232.52

SSIN

 

SSI AGED, DISABLED, BLIND NON-MEDICARE

81.25

509.47

SFPS

 

SOBRA FAMILY PLANNING SERVICES

 

15.77

SB10

 

TANF SUPPLEMENTAL BIRTH PAYMENT

 

5,669.20

SB11

 

SB PAYMENT FOR TANF EXPANDED

 

5,669.20

SB20

 

SSI W/O SUPPLEMENTAL BIRTH PAYMENT

 

5,669.20

SB21

 

SSI W/ SUPPLEMENTAL BIRTH PAYMENT

 

5,669.20

SB22

 

SB PAYMENT FOR SSI EXPANDED WITH MEDICARE

 

5,669.20

SB23

 

SB PAYMENT FOR SSI EXPANDED NO MEDICARE

 

5,669.20

SB33

 

SB PAYMENT FOR AHCCCS CARE

 

5,669.20

SB34

 

SB PAYMENT FOR MED ELIGIBLES

 

5,669.20

SB36

 

SB PAYMENT FOR AHC CARE/MI

 

5,669.20

SB50

 

SOBRA SUPPLEMENTAL BIRTH PAYMENT

 

5,669.20

SB60

 

KIDSCARE SUPPLEMENTAL BIRTH PAYMENT

 

 

ACMA

 

AHC CARE

538.76

404.81

MEDE

 

MED ELIGIBILITY

1,572.86

734.18

HS00

 

HOSPITALIZED KICK FOR AHCCCS CARE

 

0.00

HS01

 

HOSPITALIZED KICK FOR AHC CARE/MI

 

0.00

HS02

 

HOSPITALIZED KICK FOR MED ELIGIBLES

 

9,244.71

HFML

 

HIFA FEMALE 14-44

 

177.10

HMAL

 

HIFA MALE 14-44

 

129.08

HADT

 

HIFA ADULT 45+, M & F

 

369.74

KIDI

 

KIDS < 1 M & F     

 

 

KIDC

 

KIDS 1-13 M & F    

 

 

KIDF

 

KIDS 14-19 FEMALE  

 

 

KIDM

 

KIDS 14-19 MALE    

 

 




Final Awarded Rate – CYE04
Phoenix Health Plan:  GSA 8
(Effective 10/01/03)


PERCENT CHANGE DUE TO PROGRAMMATIC ADJUSTMENTS

PMPMs & PROGRAMMATIC ADJUSTMENTS

TANF & KC
<1 M&F

TANF &
KC 1-13
M&F

TANF & KC
14 - 44 F 1

TANF & KC
14 - 44 M 1

TANF 45+
M&F

SSI w/
Medicare

SSI w/o
Medicare

Extended
Family
Planning
Services

Maternity
Delivery
Payment

AIDS / HIV
Supplemental
Payment

Non-MED
Prior Period Coverage

Non-MED
Prospective

MED
Prior Period
Coverage

MED
Prospective

MED
Hospitalized
Supplemental

Originally Awarded PMPM

$362.11

$89.55

$156.04

$107.93

$307.78

$230.10

$463.50

$14.38

$5,617.75

$740.35

$531.41

$387.36

$1,521.38

$738.34

$9,108.27

Outpatient & Emergency Room Adjustment

1.46%

2.79%

3.22%

3.71%

3.14%

2.00%

2.94%

0.00%

-0.73%

0.00%

2.77%

2.77%

2.65%

2.65%

1.39%

Cost Sharing Proposal Adjustment

0.00%

0.00%

0.00%

0.00%

0.00%

0.00%

0.00%

0.00%

0.00%

0.00%

0.00%

-4.41%

0.00%

-5.09%

0.00%

Reinsurance Incorporating Catastrophic and Transplant Data Adjustment

-1.74%

0.09%

-0.13%

1.70%

-0.02%

0.18%

3.76%

0.00%

0.00%

0.00%

0.00%

0.00%

0.00%

0.00%

0.00%

Hospital Inpatient DRI Trend Update Adjustment
(4.0% estimate changed to 3.8% actual)

-0.10%

-0.02%

-0.05%

-0.03%

-0.05%

-0.02%

-0.04%

-0.02%

-0.09%

0.00%

-0.06%

-0.06%

-0.06%

-0.06%

-0.23%

Fee-for-Service Schedule Change
(Referral Physician and Lab & X-Ray COS)

-0.17%

-0.06%

-0.16%

-0.30%

-0.41%

-0.09%

-0.38%

0.00%

0.04%

0.00%

-0.38%

-0.38%

-0.49%

-0.49%

-0.49%

Premium Tax Implementation Adjustment

2.04%

2.04%

2.04%

2.04%

2.04%

2.04%

2.04%

2.04%

2.04%

2.04%

2.04%

2.04%

2.04%

2.04%

2.04%

Total Adjustment Impacting Base PMPM 2

1.45%

4.89%

4.97%

7.27%

4.75%

4.16%

8.53%

2.02%

1.24%

2.04%

4.41%

-0.20%

4.17%

-1.13%

2.72%

Adjusted Awarded PMPM for Plans Electing the $20k Reinsurance Deductible

$367.36

$93.93

$163.79

$115.78

$322.39

$239.67

$503.05

$14.67

$5,687.46

$755.46

$554.83

$386.59

$1,584.83

$730.00

$9,355.58

Impact of Electing the $50k Reinsurance Deductible 3

6.18%

0.55%

1.31%

1.37%

0.87%

0.20%

3.34%

0.00%

-0.31%

0.00%

0.00%

0.00%

0.00%

0.00%

0.00%

Adjusted Awarded PMPM for Plans Electing the $50k Reinsurance Deductible

$390.08

$94.45

$165.93

$117.37

$325.18

$240.16

$519.86

$14.67

$5,669.94

$755.46

$554.83

$386.59

$1,584.83

$730.00

$9,355.58


PERCENT CHANGE DUE TO PROGRAMMATIC ADJUSTMENTS

PMPMs & PROGRAMMATIC ADJUSTMENTS

PPC Rural
TANF & KC
<1 M&F

PPC Rural
TANF & KC
1-13 M&F

PPC Rural
TANF & KC
14 - 44 F 1

PPC Rural
TANF & KC
14 - 44 M 1

PPC Rural
TANF 45+
M&F

PPC Rural
SSI
w/Medicare

PPC Rural
SSI w/o
Medicare

PPC Urban
TANF & KC
<1 M&F

PPC Urban
TANF & KC
1-13 M&F

PPC Urban
TANF & KC
14 - 44 F 1

PPC Urban
TANF & KC
14 - 44 M 1

PPC Urban
TANF 45+
M&F

PPC Urban
SSI
w/Medicare

PPC Urban
SSI w/o
Medicare

Originally Awarded PMPM

$714.74

$37.84

$143.67

$116.05

$269.14

$37.03

$82.34

N/A

N/A

N/A

N/A

N/A

N/A

N/A

Outpatient & Emergency Room Adjustment

1.46%

2.79%

3.22%

3.71%

3.14%

2.00%

2.94%

N/A

N/A

N/A

N/A

N/A

N/A

N/A

Cost Sharing Proposal Adjustment

0.00%

0.00%

0.00%

0.00%

0.00%

0.00%

0.00%

N/A

N/A

N/A

N/A

N/A

N/A

N/A

Reinsurance Incorporating Catastrophic and Transplant Data Adjustment

0.00%

0.00%

0.00%

0.00%

0.00%

0.00%

0.00%

N/A

N/A

N/A

N/A

N/A

N/A

N/A

Hospital Inpatient DRI Trend Update Adjustment - (4.0% estimate changed to 3.8%
actual)

-0.10%

-0.02%

-0.05%

-0.03%

-0.05%

-0.02%

-0.04%

N/A

N/A

N/A

N/A

N/A

N/A

N/A

Fee-for-Service Schedule Change
(Referral Physician and Lab & X-Ray COS)

-0.17%

-0.06%

-0.16%

-0.30%

-0.41%

-0.09%

-0.38%

N/A

N/A

N/A

N/A

N/A

N/A

N/A

Premium Tax Implementation Adjustment

2.04%

2.04%

2.04%

2.04%

2.04%

2.04%

2.04%

N/A

N/A

N/A

N/A

N/A

N/A

N/A

Total Adjustment Impacting Base PMPM 2

3.25%

4.80%

5.11%

5.47%

4.77%

3.97%

4.60%

N/A

N/A

N/A

N/A

N/A

N/A

N/A

Adjusted Awarded PMPM for Plans Electing the $20k Reinsurance Deductible

$737.97

$39.66

$151.00

$122.40

$281.97

$38.50

$86.12

N/A

N/A

N/A

N/A

N/A

N/A

N/A

Impact of Electing the $50k Reinsurance Deductible

0.00%

0.00%

0.00%

0.00%

0.00%

0.00%

0.00%

N/A

N/A

N/A

N/A

N/A

N/A

N/A

Adjusted Awarded PMPM for Plans Electing the $50k Reinsurance Deductible

$737.97

$39.66

$151.00

$122.40

$281.97

$38.50

$86.12

N/A

N/A

N/A

N/A

N/A

N/A

N/A

1.  The KidsCare age cohort includes individuals 14 to 18 years of age, while
the TANF rate cell includes 14 - 44.

2.  The adjustment is multiplicative, not additive.





PMPM CHANGE DUE TO PROGRAMMATIC ADJUSTMENTS

PMPMs & PROGRAMMATIC ADJUSTMENTS

TANF &
KC <1
M&F

TANF &
KC 1-13
M&F

TANF &
KC
14 - 44 F 1

TANF &
KC
14 - 44 M 1

TANF 45+
M&F

SSI w/
Medicare

SSI w/o
Medicare

Extended
Family
Planning
Services

Maternity
Delivery
Payment

AIDS / HIV
Supplemental
Payment

Non-MED
Prior Period
Coverage

Non-MED
Prospective

MED
Prior Period
Coverage

MED
Prospective

MED
Hospitalized
Supplemental

Originally Awarded PMPM

$362.11

$89.55

$156.04

$107.93

$307.78

$230.10

$463.50

$14.38

$5,617.75

$740.35

$531.41

$387.36

$1,521.38

$738.34

$9,108.27

Outpatient & Emergency Room Adjustment

$5.29

$2.49

$5.03

$4.00

$9.68

$4.61

$13.60

$0.00

($40.74)

$0.00

$14.71

$10.72

$40.31

$19.56

$126.36

Cost Sharing Proposal Adjustment

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

($17.56)

$0.00

($38.56)

$0.00

Reinsurance Incorporating Catastrophic and Transplant Data Adjustment

($6.40)

$0.08

($0.21)

$1.91

($0.06)

$0.42

$17.96

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

Hospital Inpatient DRI Trend Update Adjustment - (4.0% estimate changed to 3.8%
actual)

($0.37)

($0.02)

($0.07)

($0.04)

($0.15)

($0.04)

($0.19)

($0.00)

($5.29)

$0.00

($0.31)

($0.21)

($0.91)

($0.42)

($21.01)

Fee-for-Service Schedule Change
(Referral Physician and Lab & X-Ray COS)

($0.61)

($0.06)

($0.26)

($0.34)

($1.31)

($0.21)

($1.81)

$0.00

$1.99

$0.00

($2.07)

($1.45)

($7.65)

($3.52)

($45.15)

Premium Tax Implementation Adjustment

$7.35

$1.88

$3.28

$2.28

$6.45

$4.78

$9.70

$0.29

$113.75

$15.11

$11.10

$7.73

$31.70

$14.60

$187.11

Total Adjustment Impacting Base PMPM

$5.25

$4.38

$7.75

$7.85

$14.61

$9.57

$39.55

$0.29

$69.71

$15.11

$23.42

($0.77)

$63.45

($8.34)

$247.32

Adjusted Awarded PMPM for Plans Electing the $20k Reinsurance Deductible

$367.36

$93.93

$163.79

$115.78

$322.39

$239.67

$503.05

$14.67

$5,687.46

$755.46

$554.83

$386.59

$1,584.83

$730.00

$9,355.58

Impact of Electing the $50k Reinsurance Deductible

$22.72

$0.52

$2.14

$1.59

$2.79

$0.49

$16.81

$0.00

($17.52)

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

Adjusted Awarded PMPM for Plans Electing the $50k Reinsurance Deductible

$390.08

$94.45

$165.93

$117.37

$325.18

$240.16

$519.86

$14.67

$5,669.94

$755.46

$554.83

$386.59

$1,584.83

$730.00

$9,355.58


PMPM CHANGE DUE TO PROGRAMMATIC ADJUSTMENTS

PMPMs & PROGRAMMATIC ADJUSTMENTS

PPC Rural
TANF & KC
<1 M&F

PPC Rural
TANF & KC
1-13 M&F

PPC Rural
TANF & KC
14 - 44 F 1

PPC Rural
TANF & KC
14 - 44 M 1

PPC Rural
TANF 45+
M&F

PPC Rural
SSI w/
Medicare

PPC Rural
SSI w/o
Medicare

PPC Urban
TANF & KC
<1 M&F

PPC Urban
TANF & KC
1-13 M&F

PPC Urban
TANF & KC
14 - 44 F 1

PPC Urban
TANF & KC
14 - 44 M 1

PPC Urban
TANF 45+
M&F

PPC Urban
SSI w/
Medicare

PPC Urban
SSI w/o
Medicare

Originally Awarded PMPM

$714.74

$37.84

$143.67

$116.05

$269.14

$37.03

$82.34

N/A

N/A

N/A

N/A

N/A

N/A

N/A

Outpatient & Emergency Room Adjustment

$10.44

$1.05

$4.63

$4.30

$8.46

$0.74

$2.42

N/A

N/A

N/A

N/A

N/A

N/A

N/A

Cost Sharing Proposal Adjustment

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

N/A

N/A

N/A

N/A

N/A

N/A

N/A

Reinsurance Incorporating Catastrophic and Transplant Data Adjustment

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

N/A

N/A

N/A

N/A

N/A

N/A

N/A

Hospital Inpatient DRI Trend Update Adjustment - (4.0% estimate changed to 3.8%
actual)

($0.75)

($0.01)

($0.07)

($0.04)

($0.13)

($0.01)

($0.03)

N/A

N/A

N/A

N/A

N/A

N/A

N/A

Fee-for-Service Schedule Change
(Referral Physician and Lab & X-Ray COS)

($1.23)

($0.02)

($0.24)

($0.36)

($1.15)

($0.03)

($0.32)

N/A

N/A

N/A

N/A

N/A

N/A

N/A

Premium Tax Implementation Adjustment

$14.76

$0.79

$3.02

$2.45

$5.64

$0.77

$1.72

N/A

N/A

N/A

N/A

N/A

N/A

N/A

Total Adjustment Impacting Base PMPM

$23.23

$1.82

$7.33

$6.35

$12.83

$1.47

$3.78

N/A

N/A

N/A

N/A

N/A

N/A

N/A

Adjusted Awarded PMPM for Plans Electing the $20k Reinsurance Deductible

$737.97

$39.66

$151.00

$122.40

$281.97

$38.50

$86.12

N/A

N/A

N/A

N/A

N/A

N/A

N/A

Impact of Electing the $50k Reinsurance Deductible

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

N/A

N/A

N/A

N/A

N/A

N/A

N/A

Adjusted Awarded PMPM for Plans Electing the $50k Reinsurance Deductible

$737.97

$39.66

$151.00

$122.40

$281.97

$38.50

$86.12

N/A

N/A

N/A

N/A

N/A

N/A

N/A

1.  The KidsCare age cohort includes individuals 14 - 18 years of age, while the
TANF rate cell includes 14 - 44.





Final Awarded Rate – CYE04
Phoenix Health Plan:  GSA 12
(Effective 10/01/03)


PERCENT CHANGE DUE TO PROGRAMMATIC ADJUSTMENTS

PMPMs & PROGRAMMATIC ADJUSTMENTS

TANF & KC
<1 M&F

TANF & KC
1-13 M&F

TANF & KC
14 - 44 F 1

TANF & KC
14 - 44 M 1

TANF 45+
M&F

SSI w/
Medicare

SSI w/o
Medicare

Extended
Family
Planning
Services

Maternity
Delivery
Payment

AIDS / HIV
Supplemental
Payment

Non-MED
Prior Period
Coverage

Non-MED
Prospective

MED
Prior Period
Coverage

MED
Prospective

MED
Hospitalized
Supplemental

Originally Awarded PMPM

$352.43

$88.86

$151.56

$108.07

$318.52

$222.78

$454.21

$15.46

$5,599.72

$740.35

$516.02

$405.62

$1,509.89

$742.57

$9,000.32

Outpatient & Emergency Room Adjustment

1.46%

2.79%

3.22%

3.71%

3.14%

2.00%

2.94%

0.00%

-0.73%

0.00%

2.77%

2.77%

2.65%

2.65%

1.39%

Cost Sharing Proposal Adjustment

0.00%

0.00%

0.00%

0.00%

0.00%

0.00%

0.00%

0.00%

0.00%

0.00%

0.00%

-4.41%

0.00%

-5.09%

0.00%

Reinsurance Incorporating Catastrophic and Transplant Data Adjustment

-1.74%

0.09%

-0.13%

1.70%

-0.02%

0.18%

3.76%

0.00%

0.00%

0.00%

0.00%

0.00%

0.00%

0.00%

0.00%

Hospital Inpatient DRI Trend Update Adjustment - (4.0% estimate changed to 3.8%
actual)

-0.10%

-0.02%

-0.05%

-0.03%

-0.05%

-0.02%

-0.04%

-0.02%

-0.09%

0.00%

-0.06%

-0.06%

-0.06%

-0.06%

-0.23%

Fee-for-Service Schedule Change
(Referral Physician and Lab & X-Ray COS)

-0.17%

-0.06%

-0.16%

-0.30%

-0.41%

-0.09%

-0.38%

0.00%

0.04%

0.00%

-0.38%

-0.38%

-0.49%

-0.49%

-0.49%

Premium Tax Implementation Adjustment

2.04%

2.04%

2.04%

2.04%

2.04%

2.04%

2.04%

2.04%

2.04%

2.04%

2.04%

2.04%

2.04%

2.04%

2.04%

Total Adjustment Impacting Base PMPM 2

1.45%

4.89%

4.97%

7.27%

4.75%

4.16%

8.53%

2.02%

1.24%

2.04%

4.41%

-0.20%

4.17%

-1.13%

2.72%

Adjusted Awarded PMPM for Plans Electing the $20k Reinsurance Deductible

$357.54

$93.21

$159.09

$115.93

$333.64

$232.05

$492.97

$15.77

$5,669.20

$755.46

$538.76

$404.81

$1,572.86

$734.18

$9,244.71

Impact of Electing the $50k Reinsurance Deductible 3

6.25%

0.54%

1.32%

1.34%

0.82%

0.20%

3.35%

0.00%

-0.30%

0.00%

0.00%

0.00%

0.00%

0.00%

0.00%

Adjusted Awarded PMPM for Plans Electing the $50k Reinsurance Deductible

$379.89

$93.71

$161.19

$117.48

$336.37

$232.52

$509.47

$15.77

$5,652.00

$755.46

$538.76

$404.81

$1,572.86

$734.18

$9,244.71




PERCENT CHANGE DUE TO PROGRAMMATIC ADJUSTMENTS

PMPMs & PROGRAMMATIC ADJUSTMENTS

PPC Rural
TANF & KC
<1 M&F

PPC Rural
TANF & KC
1-13 M&F

PPC Rural
TANF & KC
14 - 44 F 1

PPC Rural
TANF & KC
14 - 44 M 1

PPC Rural
TANF 45+
M&F

PPC Rural
SSI w/
Medicare

PPC Rural
SSI w/o
Medicare

PPC Urban
TANF & KC <1
M&F

PPC Urban
TANF & KC
1-13 M&F

PPC Urban
TANF & KC
14 - 44 F 1

PPC Urban
TANF & KC
14 - 44 M 1

PPC Urban
TANF 45+
M&F

PPC Urban
SSI w/
Medicare

PPC Urban
SSI w/o
Medicare

Originally Awarded PMPM

N/A

N/A

N/A

N/A

N/A

N/A

N/A

$1,158.74

$37.84

$149.42

$120.69

$279.90

$29.06

$77.68

Outpatient & Emergency Room Adjustment

N/A

N/A

N/A

N/A

N/A

N/A

N/A

1.46%

2.79%

3.22%

3.71%

3.14%

2.00%

2.94%

Cost Sharing Proposal Adjustment

N/A

N/A

N/A

N/A

N/A

N/A

N/A

0.00%

0.00%

0.00%

0.00%

0.00%

0.00%

0.00%

Reinsurance Incorporating Catastrophic and Transplant Data Adjustment

N/A

N/A

N/A

N/A

N/A

N/A

N/A

0.00%

0.00%

0.00%

0.00%

0.00%

0.00%

0.00%

Hospital Inpatient DRI Trend Update Adjustment - (4.0% estimate changed to 3.8%
actual)

N/A

N/A

N/A

N/A

N/A

N/A

N/A

-0.10%

-0.02%

-0.05%

-0.03%

-0.05%

-0.02%

-0.04%

Fee-for-Service Schedule Change
(Referral Physician and Lab & X-Ray COS)

N/A

N/A

N/A

N/A

N/A

N/A

N/A

-0.17%

-0.06%

-0.16%

-0.30%

-0.41%

-0.09%

-0.38%

Premium Tax Implementation Adjustment

N/A

N/A

N/A

N/A

N/A

N/A

N/A

2.04%

2.04%

2.04%

2.04%

2.04%

2.04%

2.04%

Total Adjustment Impacting Base PMPM 2

N/A

N/A

N/A

N/A

N/A

N/A

N/A

3.25%

4.80%

5.11%

5.47%

4.77%

3.97%

4.60%

Adjusted Awarded PMPM for Plans Electing the $20k Reinsurance Deductible

N/A

N/A

N/A

N/A

N/A

N/A

N/A

$1,196.40

$39.66

$157.05

$127.30

$293.24

$30.21

$81.25

Impact of Electing the $50k Reinsurance Deductible

N/A

N/A

N/A

N/A

N/A

N/A

N/A

0.00%

0.00%

0.00%

0.00%

0.00%

0.00%

0.00%

Adjusted Awarded PMPM for Plans Electing the $50k Reinsurance Deductible

N/A

N/A

N/A

N/A

N/A

N/A

N/A

$1,196.40

$39.66

$157.05

$127.30

$293.24

$30.21

$81.25

1.  The KidsCare age cohort includes individuals 14 to 18 years of age, while
the TANF rate cell includes 14 - 44.

2.  The adjustment is multiplicative, not additive.


PMPM CHANGE DUE TO PROGRAMMATIC ADJUSTMENTS

PMPMs & PROGRAMMATIC ADJUSTMENTS

TANF & KC
<1 M&F

TANF & KC
1-13 M&F

TANF & KC
14 - 44 F 1

TANF & KC
14 - 44 M 1

TANF 45+
M&F

SSI w/
Medicare

SSI w/o
Medicare

Extended
Family
Planning
Services

Maternity
Delivery
Payment

AIDS / HIV
Supplemental
Payment

Non-MED
Prior Period
Coverage

Non-MED
Prospective

MED
Prior Period
Coverage

MED
Prospective

MED
Hospitalized
Supplemental

Originally Awarded PMPM

$352.43

$88.86

$151.56

$108.07

$318.52

$222.78

$454.21

$15.46

$5,599.72

$740.35

$516.02

$405.62

$1,509.89

$742.57

$9,000.32

Outpatient & Emergency Room Adjustment

$5.15

$2.48

$4.88

$4.01

$10.01

$4.47

$13.33

$0.00

($40.61)

$0.00

$14.28

$11.23

$40.00

$19.67

$124.86

Cost Sharing Proposal Adjustment

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

($18.39)

$0.00

($38.78)

$0.00

Reinsurance Incorporating Catastrophic and Transplant Data Adjustment

($6.23)

$0.08

($0.21)

$1.91

($0.06)

$0.41

$17.60

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

Hospital Inpatient DRI Trend Update Adjustment - (4.0% estimate changed to 3.8%
actual)

($0.36)

($0.02)

($0.07)

($0.04)

($0.15)

($0.04)

($0.18)

($0.00)

($5.27)

$0.00

($0.30)

($0.22)

($0.90)

($0.42)

($20.76)

Fee-for-Service Schedule Change
(Referral Physician and Lab & X-Ray COS)

($0.59)

($0.06)

($0.26)

($0.34)

($1.36)

($0.21)

($1.77)

$0.00

$1.98

$0.00

($2.01)

($1.51)

($7.59)

($3.54)

($44.61)

Premium Tax Implementation Adjustment

$7.15

$1.86

$3.19

$2.28

$6.67

$4.63

$9.50

$0.32

$113.38

$15.11

$10.78

$8.10

$31.46

$14.68

$184.89

Total Adjustment Impacting Base PMPM

$5.11

$4.35

$7.53

$7.86

$15.12

$9.27

$38.76

$0.31

$69.48

$15.11

$22.74

($0.81)

$62.97

($8.38)

$244.39

Adjusted Awarded PMPM for Plans Electing the $20k Reinsurance Deductible

$357.54

$93.21

$159.09

$115.93

$333.64

$232.05

$492.97

$15.77

$5,669.20

$755.46

$538.76

$404.81

$1,572.86

$734.18

$9,244.71

Impact of Electing the $50k Reinsurance Deductible 2

$22.34

$0.51

$2.10

$1.55

$2.74

$0.48

$16.50

$0.00

($17.21)

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

Adjusted Awarded PMPM for Plans Electing the $50k Reinsurance Deductible

$379.89

$93.71

$161.19

$117.48

$336.37

$232.52

$509.47

$15.77

$5,652.00

$755.46

$538.76

$404.81

$1,572.86

$734.18

$9,244.71


PMPM CHANGE DUE TO PROGRAMMATIC ADJUSTMENTS

PMPMs & PROGRAMMATIC ADJUSTMENTS

PPC Rural
TANF & KC
<1 M&F

PPC Rural
TANF & KC 1
13 M&F

PPC Rural
TANF & KC
14 - 44 F 1

PPC Rural
TANF & KC
14 - 44 M 1

PPC Rural
TANF 45+
M&F

PPC Rural
SSI w/
Medicare

PPC Rural
SSI w/o
Medicare

PPC Urban
TANF & KC <1
M&F

PPC Urban
TANF & KC 1
13 M&F

PPC Urban
TANF & KC
14 - 44 F 1

PPC Urban
TANF & KC
14 - 44 M 1

PPC Urban
TANF 45+
M&F

PPC Urban
SSI w/
Medicare

PPC Urban
SSI w/o
Medicare

Originally Awarded PMPM

N/A

N/A

N/A

N/A

N/A

N/A

N/A

$1,158.74

$37.84

$149.42

$120.69

$279.90

$29.06

$77.68

Outpatient & Emergency Room Adjustment

N/A

N/A

N/A

N/A

N/A

N/A

N/A

$16.93

$1.05

$4.81

$4.48

$8.80

$0.58

$2.28

Cost Sharing Proposal Adjustment

N/A

N/A

N/A

N/A

N/A

N/A

N/A

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

Reinsurance Incorporating Catastrophic and Transplant Data Adjustment

N/A

N/A

N/A

N/A

N/A

N/A

N/A

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

Hospital Inpatient DRI Trend Update Adjustment - (4.0% estimate changed to 3.8%
actual)

N/A

N/A

N/A

N/A

N/A

N/A

N/A

($1.21)

($0.01)

($0.07)

($0.04)

($0.13)

($0.01)

($0.03)

Fee-for-Service Schedule Change
(Referral Physician and Lab & X-Ray COS)

N/A

N/A

N/A

N/A

N/A

N/A

N/A

($1.99)

($0.02)

($0.25)

($0.37)

($1.19)

($0.03)

($0.30)

Premium Tax Implementation Adjustment

N/A

N/A

N/A

N/A

N/A

N/A

N/A

$23.93

$0.79

$3.14

$2.55

$5.86

$0.60

$1.63

Total Adjustment Impacting Base PMPM

N/A

N/A

N/A

N/A

N/A

N/A

N/A

$37.66

$1.82

$7.63

$6.61

$13.34

$1.15

$3.57

Adjusted Awarded PMPM for Plans Electing the $20k Reinsurance Deductible

N/A

N/A

N/A

N/A

N/A

N/A

N/A

$1,196.40

$39.66

$157.05

$127.30

$293.24

$30.21

$81.25

Impact of Electing the $50k Reinsurance Deductible

N/A

N/A

N/A

N/A

N/A

N/A

N/A

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

Adjusted Awarded PMPM for Plans Electing the $50k Reinsurance Deductible

N/A

N/A

N/A

N/A

N/A

N/A

N/A

$1,196.40

$39.66

$157.05

$127.30

$293.24

$30.21

$81.25

1.  The KidsCare age cohort includes individuals 14 to 18 years of age, while
the TANF rate cell includes 14 - 44.


Phoenix Health Plan

 

 

 

 

 

 

 

 

 

 

 

 

 

 

HIFA Parent Rates

 

 

 

 

GSA

 

 

14-44F

14-44M

45+

2

Yuma, La Paz

4

Mohave, Coconino, Apache, Navajo

6

Yavapai

8

Pinal, Gila

$  182.31

$  128.95

$  357.42

10

Pima, Santa Cruz

12

Maricopa

$  177.10

$  129.08

$  369.74

14

Graham, Greenlee, Cochise

 


ARIZONA HEALTH CARE COST CONTAINMENT SYSTEM ADMINISTRATION
DIVISION OF BUSINESS AND FINANCE
CONTRACT AMENDMENT



Page 1 of 1


1. AMENDMENT NUMBER:
    03

2.  CONTRACT NO.:
     YH04-0001-06

3.  EFFECTIVE DATE OF MODIFICATION:
     October 1, 2003

4.  PROGRAM:
     DHCM-Acute


5. CONTRACTOR/PROVIDER NAME AND ADDRESS:



Phoenix Plan/Community Connection
1209 S. 7th Avenue
Phoenix, Arizona  85007


6. PURPOSE:  To revise capitation rates contained in Section B.


7. THE CONTRACT REFERENCED ABOVE IS AMENDED AS FOLLOWS:

The purpose of this amendment is to adjust the Maternity Delivery Payment.  In
Amendment 02, the summary rate sheet by GSA had the incorrect rate stated; and,
the Final Awarded Rate sheets had a rounding error in the reinsurance offset
line.  These errors have been corrected and are reflected in the attached
revised capitation rates.

All other terms and conditions of the contract remains the same.

    NOTE:  Please sign, date and return one original to:          Michael Veit
                                                                                              
Contracts & Purchasing Administrator
                                                                                              
AHCCCS Contracts and Purchasing
                                                                                              
701 E Jefferson Street, M 5700
                                                                                              
Phoenix, AZ  85034


8. EXCEPT AS PROVIDED FOR HEREIN, ALL TERMS AND CONDITIONS OF THE ORIGINAL
CONTRACT NOT HERETOFORE CHANGED AND/OR AMENDED REMAIN UNCHANGED AND IN FULL
EFFECT.

IN WITNESS WHEREOF THE PARTIES HERETO SIGN THEIR NAMES IN AGREEMENT


9. NAME OF CONTRACTOR:
    Phoenix Health Plan/Community Connection

 

10. ARIZONA HEALTH CARE COST CONTAINMENT SYSTEM


SIGNATURE OF AUTHORIZED INDIVIDUAL:
/s/ Nancy Novick                                   
NANCY NOVICK
CHIEF EXECUTIVE OFFICER

       


SIGNATURE:
/s/ Michael Veit                                       
MICHAEL VEIT
CONTRACTS & PURCHASING ADMINISTRATOR


DATE:  9/15/03

    

DATE:  SEPTEMBER 10, 2003


As of:

 

10/1/2003

 

 

Plan:

 

PHOENIX HEALTH PLAN

 

 

Acute

 

 

 

 

GSA:

 

8

 

 

County:

 

GILA/PINAL

 

 

 

 

 

ACUTE
PPC

ACUTE
ONGOING

TACI

 

TANF AND CHILDREN M & F < 1 YEAR

737.97

390.08

TACS

 

TANF, CHILDREN AND SOBRA PREG FEMALE

39.66

94.45

FMAL

 

TANF, CHILDREN, SOBRA FEMALES 14-44

151.00

165.93

MALE

 

TANF, CHILDREN MALES 14-44

122.40

117.37

ADLT

 

TANF M & F AND SOBRA FEMALES 45+

281.97

325.18

SSIW

 

SSI AGED, DISABLED, BLIND MEDICARE

38.50

240.16

SSIN

 

SSI AGED, DISABLED, BLIND NON-MEDICARE

86.12

519.86

SFPS

 

SOBRA FAMILY PLANNING SERVICES

 

14.67

SB10

 

TANF SUPPLEMENTAL BIRTH PAYMENT

 

5,670.30

SB11

 

SB PAYMENT FOR TANF EXPANDED

 

5,670.30

SB20

 

SSI W/O SUPPLEMENTAL BIRTH PAYMENT

 

5,670.30

SB21

 

SSI W/ SUPPLEMENTAL BIRTH PAYMENT

 

5,670.30

SB22

 

SB PAYMENT FOR SSI EXPANDED WITH MEDICARE

 

5,670.30

SB23

 

SB PAYMENT FOR SSI EXPANDED NO MEDICARE

 

5,670.30

SB33

 

SB PAYMENT FOR AHCCCS CARE

 

5,670.30

SB34

 

SB PAYMENT FOR MED ELIGIBLES

 

5,670.30

SB36

 

SB PAYMENT FOR AHC CARE/MI

 

5,670.30

SB50

 

SOBRA SUPPLEMENTAL BIRTH PAYMENT

 

5,670.30

SB60

 

KIDSCARE SUPPLEMENTAL BIRTH PAYMENT

 

 

ACMA

 

AHC CARE

554.83

386.59

MEDE

 

MED ELIGIBILITY

1,584.83

730.00

HS00

 

HOSPITALIZED KICK FOR AHCCCS CARE

 

0.00

HS01

 

HOSPITALIZED KICK FOR AHC CARE/MI

 

0.00

HS02

 

HOSPITALIZED KICK FOR MED ELIGIBLES

 

9,355.58

HFML

 

HIFA FEMALE 14-44

 

182.31

HMAL

 

HIFA MALE 14-44

 

128.95

HADT

 

HIFA ADULT 45+, M & F

 

357.42

KIDI

 

KIDS < 1 M & F     

 

 

KIDC

 

KIDS 1-13 M & F    

 

 

KIDF

 

KIDS 14-19 FEMALE  

 

 

KIDM

 

KIDS 14-19 MALE    

 

 


As of:

 

10/1/2003

 

 

Plan:

 

PHOENIX HEALTH PLAN

 

 

Acute

 

 

 

 

GSA:

 

12

 

 

County:

 

MARICOPA

 

 

 

 

 

ACUTE
PPC

ACUTE
ONGOING

TACI

 

TANF AND CHILDREN M & F < 1 YEAR

1,196.40

379.89

TACS

 

TANF, CHILDREN AND SOBRA PREG FEMALE

39.66

93.71

FMAL

 

TANF, CHILDREN, SOBRA FEMALES 14-44

157.05

161.19

MALE

 

TANF, CHILDREN MALES 14-44

127.30

117.48

ADLT

 

TANF M & F AND SOBRA FEMALES 45+

293.24

336.37

SSIW

 

SSI AGED, DISABLED, BLIND MEDICARE

30.21

232.52

SSIN

 

SSI AGED, DISABLED, BLIND NON-MEDICARE

81.25

509.47

SFPS

 

SOBRA FAMILY PLANNING SERVICES

 

15.77

SB10

 

TANF SUPPLEMENTAL BIRTH PAYMENT

 

5,652.38

SB11

 

SB PAYMENT FOR TANF EXPANDED

 

5,652.38

SB20

 

SSI W/O SUPPLEMENTAL BIRTH PAYMENT

 

5,652.38

SB21

 

SSI W/ SUPPLEMENTAL BIRTH PAYMENT

 

5,652.38

SB22

 

SB PAYMENT FOR SSI EXPANDED WITH MEDICARE

 

5,652.38

SB23

 

SB PAYMENT FOR SSI EXPANDED NO MEDICARE

 

5,652.38

SB33

 

SB PAYMENT FOR AHCCCS CARE

 

5,652.38

SB34

 

SB PAYMENT FOR MED ELIGIBLES

 

5,652.38

SB36

 

SB PAYMENT FOR AHC CARE/MI

 

5,652.38

SB50

 

SOBRA SUPPLEMENTAL BIRTH PAYMENT

 

5,652.38

SB60

 

KIDSCARE SUPPLEMENTAL BIRTH PAYMENT

 

 

ACMA

 

AHC CARE

538.76

404.81

MEDE

 

MED ELIGIBILITY

1,572.86

734.18

HS00

 

HOSPITALIZED KICK FOR AHCCCS CARE

 

0.00

HS01

 

HOSPITALIZED KICK FOR AHC CARE/MI

 

0.00

HS02

 

HOSPITALIZED KICK FOR MED ELIGIBLES

 

9,244.71

HFML

 

HIFA FEMALE 14-44

 

177.10

HMAL

 

HIFA MALE 14-44

 

129.08

HADT

 

HIFA ADULT 45+, M & F

 

369.74

KIDI

 

KIDS < 1 M & F     

 

 

KIDC

 

KIDS 1-13 M & F    

 

 

KIDF

 

KIDS 14-19 FEMALE  

 

 

KIDM

 

KIDS 14-19 MALE    

 

 


Final Awarded Rate – CYE04
Phoenix Health Plan:  GSA 8
(Effective 10/01/03)


PERCENT CHANGE DUE TO PROGRAMMATIC ADJUSTMENTS

PMPMs & PROGRAMMATIC ADJUSTMENTS

TANF & KC
<1 M&F

TANF & KC
1-13 M&F

TANF & KC
14 - 44 F 1

TANF & KC
14 - 44 M 1

TANF 45+
M&F

SSI w/
Medicare

SSI w/o
Medicare

Extended
Family
Planning
Services

Maternity
Delivery
Payment

AIDS / HIV
Supplemental
Payment

Non-MED
Prior Period
Coverage

Non-MED
Prospective

MED
Prior Period
Coverage

MED
Prospective

MED
Hospitalized
Supplemental

Originally Awarded PMPM

$362.11

$89.55

$156.04

$107.93

$307.78

$230.10

$463.50

$14.38

$5,617.75

$740.35

$531.41

$387.36

$1,521.38

$738.34

$9,108.27

Outpatient & Emergency Room Adjustment

1.46%

2.79%

3.22%

3.71%

3.14%

2.00%

2.94%

0.00%

-0.73%

0.00%

2.77%

2.77%

2.65%

2.65%

1.39%

Cost Sharing Proposal Adjustment

0.00%

0.00%

0.00%

0.00%

0.00%

0.00%

0.00%

0.00%

0.00%

0.00%

0.00%

-4.41%

0.00%

-5.09%

0.00%

Reinsurance Incorporating Catastrophic and Transplant Data Adjustment

-1.74%

0.09%

-0.13%

1.70%

-0.02%

0.18%

3.76%

0.00%

0.00%

0.00%

0.00%

0.00%

0.00%

0.00%

0.00%

Hospital Inpatient DRI Trend Update Adjustment - (4.0% estimate changed to 3.8%
actual)

-0.10%

-0.02%

-0.05%

-0.03%

-0.05%

-0.02%

-0.04%

-0.02%

-0.09%

0.00%

-0.06%

-0.06%

-0.06%

-0.06%

-0.23%

Fee-for-Service Schedule Change
(Referral Physician and Lab & X-Ray COS)

-0.17%

-0.06%

-0.16%

-0.30%

-0.41%

-0.09%

-0.38%

0.00%

0.04%

0.00%

-0.38%

-0.38%

-0.49%

-0.49%

-0.49%

Premium Tax Implementation Adjustment

2.04%

2.04%

2.04%

2.04%

2.04%

2.04%

2.04%

2.04%

2.04%

2.04%

2.04%

2.04%

2.04%

2.04%

2.04%

Total Adjustment Impacting Base PMPM 2

1.45%

4.89%

4.97%

7.27%

4.75%

4.16%

8.53%

2.02%

1.24%

2.04%

4.41%

-0.20%

4.17%

-1.13%

2.72%

Adjusted Awarded PMPM for Plans Electing the $20k Reinsurance Deductible

$367.36

$93.93

$163.79

$115.78

$322.39

$239.67

$503.05

$14.67

$5,687.46

$755.46

$554.83

$386.59

$1,584.83

$730.00

$9,355.58

Impact of Electing the $50k Reinsurance Deductible 3

6.18%

0.55%

1.31%

1.37%

0.87%

0.20%

3.34%

0.00%

-0.30%

0.00%

0.00%

0.00%

0.00%

0.00%

0.00%

Adjusted Awarded PMPM for Plans Electing the $50k Reinsurance Deductible

$390.08

$94.45

$165.93

$117.37

$325.18

$240.16

$519.86

$14.67

$5,670.30

$755.46

$554.83

$386.59

$1,584.83

$730.00

$9,355.58


PERCENT CHANGE DUE TO PROGRAMMATIC ADJUSTMENTS

PMPMs & PROGRAMMATIC ADJUSTMENTS

PPC Rural
TANF & KC
<1 M&F

PPC Rural
TANF & KC
1-13 M&F

PPC Rural
TANF & KC
14 - 44 F 1

PPC Rural
TANF & KC
14 - 44 M 1

PPC Rural
TANF 45+
M&F

PPC Rural
SSI w/
Medicare

PPC Rural
SSI w/o
Medicare

PPC Urban
TANF & KC
<1 M&F

PPC Urban
TANF & KC
1-13 M&F

PPC Urban
TANF & KC
14 - 44 F 1

PPC Urban
TANF & KC
14 - 44 M 1

PPC Urban
TANF 45+
M&F

PPC Urban
SSI w/
Medicare

PPC Urban
SSI w/o
Medicare

Originally Awarded PMPM

$714.74

$37.84

$143.67

$116.05

$269.14

$37.03

$82.34

N/A

N/A

N/A

N/A

N/A

N/A

N/A

Outpatient & Emergency Room Adjustment

1.46%

2.79%

3.22%

3.71%

3.14%

2.00%

2.94%

N/A

N/A

N/A

N/A

N/A

N/A

N/A

Cost Sharing Proposal Adjustment

0.00%

0.00%

0.00%

0.00%

0.00%

0.00%

0.00%

N/A

N/A

N/A

N/A

N/A

N/A

N/A

Reinsurance Incorporating Catastrophic and Transplant Data Adjustment

0.00%

0.00%

0.00%

0.00%

0.00%

0.00%

0.00%

N/A

N/A

N/A

N/A

N/A

N/A

N/A

Hospital Inpatient DRI Trend Update Adjustment - (4.0% estimate changed to 3.8%
actual)

-0.10%

-0.02%

-0.05%

-0.03%

-0.05%

-0.02%

-0.04%

N/A

N/A

N/A

N/A

N/A

N/A

N/A

Fee-for-Service Schedule Change
(Referral Physician and Lab & X-Ray COS)

-0.17%

-0.06%

-0.16%

-0.30%

-0.41%

-0.09%

-0.38%

N/A

N/A

N/A

N/A

N/A

N/A

N/A

Premium Tax Implementation Adjustment

2.04%

2.04%

2.04%

2.04%

2.04%

2.04%

2.04%

N/A

N/A

N/A

N/A

N/A

N/A

N/A

Total Adjustment Impacting Base PMPM 2

3.25%

4.80%

5.11%

5.47%

4.77%

3.97%

4.60%

N/A

N/A

N/A

N/A

N/A

N/A

N/A

Adjusted Awarded PMPM for Plans Electing the $20k Reinsurance Deductible

$737.97

$39.66

$151.00

$122.40

$281.97

$38.50

$86.12

N/A

N/A

N/A

N/A

N/A

N/A

N/A

Impact of Electing the $50k Reinsurance Deductible

0.00%

0.00%

0.00%

0.00%

0.00%

0.00%

0.00%

N/A

N/A

N/A

N/A

N/A

N/A

N/A

Adjusted Awarded PMPM for Plans Electing the $50k Reinsurance Deductible

$737.97

$39.66

$151.00

$122.40

$281.97

$38.50

$86.12

N/A

N/A

N/A

N/A

N/A

N/A

N/A

1.  The KidsCare age cohort includes individuals 14 to 18 years of age, while
the TANF rate cell includes 14 - 44.

2.  The adjustment is multiplicative, not additive.

3.  The Maternity Delivery Payment does not have a reinsurance component built
directly into the rate. However, it is indirectly affected by choosing a
different deductible level because the TANF 14-44 female rate is applied as an
8-month offset to the Maternity Delivery Payment, and the female rate is
directly affected by a new reinsurance election.


PMPM CHANGE DUE TO PROGRAMMATIC ADJUSTMENTS

PMPMs & PROGRAMMATIC ADJUSTMENTS

TANF & KC
<1 M&F

TANF & KC
1-13 M&F

TANF & KC
14 - 44 F 1

TANF & KC
14 - 44 M 1

TANF 45+
M&F

SSI w/
Medicare

SSI w/o
Medicare

Extended
Family
Planning
Services

Maternity
Delivery
Payment

AIDS / HIV
Supplemental
Payment

Non MED
Prior Period
Coverage

Non-MED
Prospective

MED
Prior Period
Coverage

MED
Prospective

MED
Hospitalized
Supplemental

Originally Awarded PMPM

$362.11

$89.55

$156.04

$107.93

$307.78

$230.10

$463.50

$14.38

$5,617.75

$740.35

$531.41

$387.36

$1,521.38

$738.34

$9,108.27

Outpatient & Emergency Room Adjustment

$5.29

$2.49

$5.03

$4.00

$9.68

$4.61

$13.60

$0.00

($40.74)

$0.00

$14.71

$10.72

$40.31

$19.56

$126.36

Cost Sharing Proposal Adjustment

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

($17.56)

$0.00

($38.56)

$0.00

Reinsurance Incorporating Catastrophic and Transplant Data Adjustment

($6.40)

$0.08

($0.21)

$1.91

($0.06)

$0.42

$17.96

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

Hospital Inpatient DRI Trend Update Adjustment - (4.0% estimate changed to 3.8%
actual)

($0.37)

($0.02)

($0.07)

($0.04)

($0.15)

($0.04)

($0.19)

($0.00)

($5.29)

$0.00

($0.31)

($0.21)

($0.91)

($0.42)

($21.01)

Fee-for-Service Schedule Change
(Referral Physician and Lab & X-Ray COS)

($0.61)

($0.06)

($0.26)

($0.34)

($1.31)

($0.21)

($1.88)

$0.00

$1.99

$0.00

($2.07)

($1.45)

($7.65)

($3.52)

($45.15)

Premium Tax Implementation Adjustment

$7.35

$1.88

$3.28

$2.32

$6.45

$4.79

$10.06

$0.29

$113.75

$15.11

$11.10

$7.73

$31.70

$14.60

$187.11

Total Adjustment Impacting Base PMPM

$5.25

$4.38

$7.75

$7.85

$14.61

$9.57

$39.55

$0.29

$69.71

$15.11

$23.42

($0.77)

$63.45

($8.34)

$247.32

Adjusted Awarded PMPM for Plans Electing the $20k Reinsurance Deductible

$367.36

$93.93

$163.79

$115.78

$322.39

$239.67

$503.05

$14.67

$5,687.46

$755.46

$554.83

$386.59

$1,584.83

$730.00

$9,355.58

Impact of Electing the $50k Reinsurance Deductible 2

$22.72

$0.52

$2.14

$1.59

$2.79

$0.49

$16.81

$0.00

($17.16)

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

Adjusted Awarded PMPM for Plans Electing the $50k Reinsurance Deductible

$390.08

$94.45

$165.93

$117.37

$325.18

$240.16

$519.86

$14.67

$5,670.30

$755.46

$554.83

$386.59

$1,584.83

$730.00

$9,355.58


PMPM CHANGE DUE TO PROGRAMMATIC ADJUSTMENTS

PMPMs & PROGRAMMATIC ADJUSTMENTS

PPC Rural
TANF & KC <1
M&F

PPC Rural
TANF & KC 1-13
M&F

PPC Rural
TANF & KC
14 - 44 F 1

PPC Rural
TANF & KC
14 - 44 M 1

PPC Rural
TANF 45+ M&F

PPC Rural
SSI w/ Medicare

PPC Rural
SSI w/o Medicare

PPC Urban
TANF & KC <1
M&F

PPC Urban
TANF & KC 1-13
M&F

PPC
Urban                           TANF
& KC
14 -
44 F 1

PPC
Urban
TANF
& KC
14 -
44 M 1

PPC
Urban
TANF
45+
M&F

PPC
Urban
SSI w/
Medicare

PPC
Urban
SSI w/o
Medicare

Originally Awarded PMPM

$714.74

$37.84

$143.67

$116.05

$269.14

$37.03

$82.34

N/A

N/A

N/A

N/A

N/A

N/A

N/A

Outpatient & Emergency Room Adjustment

$10.44

$1.05

$4.63

$4.30

$8.46

$0.74

$2.42

N/A

N/A

N/A

N/A

N/A

N/A

N/A

Cost Sharing Proposal Adjustment

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

N/A

N/A

N/A

N/A

N/A

N/A

N/A

Reinsurance Incorporating Catastrophic and Transplant Data Adjustment

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

N/A

N/A

N/A

N/A

N/A

N/A

N/A

Hospital Inpatient DRI Trend Update Adjustment - (4.0% estimate changed to 3.8%
actual)

($0.75)

($0.01)

($0.07)

($0.04)

($0.13)

($0.01)

($0.03)

N/A

N/A

N/A

N/A

N/A

N/A

N/A

Fee-for-Service Schedule Change
(Referral Physician and Lab & X-Ray COS)

($1.23)

($0.02)

($0.24)

($0.36)

($1.15)

($0.03)

($0.32)

N/A

N/A

N/A

N/A

N/A

N/A

N/A

Premium Tax Implementation Adjustment

$14.76

$0.79

$3.02

$2.45

$5.64

$0.77

$1.72

N/A

N/A

N/A

N/A

N/A

N/A

N/A

Total Adjustment Impacting Base PMPM

$23.23

$1.82

$7.33

$6.35

$12.83

$1.47

$3.78

N/A

N/A

N/A

N/A

N/A

N/A

N/A

Adjusted Awarded PMPM for Plans Electing the $20k Reinsurance Deductible

$737.97

$39.66

$151.00

$122.40

$281.97

$38.50

$86.12

N/A

N/A

N/A

N/A

N/A

N/A

N/A

Impact of Electing the $50k Reinsurance Deductible

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

N/A

N/A

N/A

N/A

N/A

N/A

N/A

Adjusted Awarded PMPM for Plans Electing the $50k Reinsurance Deductible

$737.97

$39.66

$151.00

$122.40

$281.97

$38.50

$86.12

N/A

N/A

N/A

N/A

N/A

N/A

N/A

1. The KidsCare age cohort covers individuals 14 - 18 years of age while the
TANF rate cell includes 14 - 44.

2. The Maternity Delivery Payment does not have a reinsurance component built
directly into the rate. However, it is indirectly affected by choosing a
different deductible level because the TANF 14-44 female rate is applied as an
8-month offset to the Maternity Delivery Payment, and the female rate is
directly affected by a new reinsurance election.


Final Awarded Rate – CYE04
Phoenix Health Plan:  GSA 12
(Effective 10/01/03)


PERCENT CHANGE DUE TO PROGRAMMATIC ADJUSTMENTS

PMPMs & PROGRAMMATIC ADJUSTMENTS

TANF & KC
<1 M&F

TANF & KC
1-13 M&F

TANF & KC
14 - 44 F 1

TANF & KC
14 - 44 M 1

TANF 45+
M&F

SSI w/
Medicare

SSI w/o
Medicare

Extended
Family
Planning
Services

Maternity
Delivery
Payment

AIDS / HIV
Supplemental
Payment

Non-MED
Prior Period
Coverage

Non-MED
Prospective

MED
Prior Period
Coverage

MED
Prospective

MED
Hospitalized
Supplemental

Originally Awarded PMPM

$352.43

$88.86

$151.56

$108.07

$318.52

$222.78

$454.21

$15.46

$5,599.72

$740.35

$516.02

$405.62

$1,509.89

$742.57

$9,000.32

Outpatient & Emergency Room Adjustment

1.46%

2.79%

3.22%

3.71%

3.14%

2.00%

2.94%

0.00%

-0.73%

0.00%

2.77%

2.77%

2.65%

2.65%

1.39%

Cost Sharing Proposal Adjustment

0.00%

0.00%

0.00%

0.00%

0.00%

0.00%

0.00%

0.00%

0.00%

0.00%

0.00%

-4.41%

0.00%

-5.09%

0.00%

Reinsurance Incorporating Catastrophic and Transplant Data Adjustment

-1.74%

0.09%

-0.13%

1.70%

-0.02%

0.18%

3.76%

0.00%

0.00%

0.00%

0.00%

0.00%

0.00%

0.00%

0.00%

Hospital Inpatient DRI Trend Update Adjustment - (4.0% estimate changed to 3.8%
actual)

-0.10%

-0.02%

-0.05%

-0.03%

-0.05%

-0.02%

-0.04%

-0.02%

-0.09%

0.00%

-0.06%

-0.06%

-0.06%

-0.06%

-0.23%

Fee-for-Service Schedule Change
(Referral Physician and Lab & X-Ray COS)

-0.17%

-0.06%

-0.16%

-0.30%

-0.41%

-0.09%

-0.38%

0.00%

0.04%

0.00%

-0.38%

-0.38%

-0.49%

-0.49%

-0.49%

Premium Tax Implementation Adjustment

2.04%

2.04%

2.04%

2.04%

2.04%

2.04%

2.04%

2.04%

2.04%

2.04%

2.04%

2.04%

2.04%

2.04%

2.04%

Total Adjustment Impacting Base PMPM 2

1.45%

4.89%

4.97%

7.27%

4.75%

4.16%

8.53%

2.02%

1.24%

2.04%

4.41%

-0.20%

4.17%

-1.13%

2.72%

Adjusted Awarded PMPM for Plans Electing the $20k Reinsurance Deductible

$357.54

$93.21

$159.09

$115.93

$333.64

$232.05

$492.97

$15.77

$5,669.20

$755.46

$538.76

$404.81

$1,572.86

$734.18

$9,244.71

Impact of Electing the $50k Reinsurance Deductible 3

6.25%

0.54%

1.32%

1.34%

0.82%

0.20%

3.35%

0.00%

-0.30%

0.00%

0.00%

0.00%

0.00%

0.00%

0.00%

Adjusted Awarded PMPM for Plans Electing the $50k Reinsurance Deductible

$379.89

$93.71

$161.19

$117.48

$336.37

$232.52

$509.47

$15.77

$5,652.38

$755.46

$538.76

$404.81

$1,572.86

$734.18

$9,244.71


PERCENT CHANGE DUE TO PROGRAMMATIC ADJUSTMENTS

PMPMs & PROGRAMMATIC ADJUSTMENTS

PPC Rural
TANF & KC
<1 M&F

PPC Rural
TANF & KC
1-13 M&F

PPC Rural
TANF & KC
14 - 44 F 1

PPC Rural
TANF & KC
14 - 44 M 1

PPC Rural
TANF 45+
M&F

PPC Rural
SSI w/
Medicare

PPC Rural
SSI w/o
Medicare

PPC Urban
TANF & KC <1
M&F

PPC Urban
TANF & KC
1-13 M&F

PPC Urban
TANF & KC
14 - 44 F 1

PPC Urban
TANF & KC
14 - 44 M 1

PPC Urban
TANF 45+
M&F

PPC Urban
SSI w/
Medicare

PPC Urban
SSI w/o
Medicare

Originally Awarded PMPM

N/A

N/A

N/A

N/A

N/A

N/A

N/A

$1,158.74

$37.84

$149.42

$120.69

$279.90

$29.06

$77.68

Outpatient & Emergency Room Adjustment

N/A

N/A

N/A

N/A

N/A

N/A

N/A

1.46%

2.79%

3.22%

3.71%

3.14%

2.00%

2.94%

Cost Sharing Proposal Adjustment

N/A

N/A

N/A

N/A

N/A

N/A

N/A

0.00%

0.00%

0.00%

0.00%

0.00%

0.00%

0.00%

Reinsurance Incorporating Catastrophic and Transplant Data Adjustment

N/A

N/A

N/A

N/A

N/A

N/A

N/A

0.00%

0.00%

0.00%

0.00%

0.00%

0.00%

0.00%

Hospital Inpatient DRI Trend Update Adjustment - (4.0% estimate changed to 3.8%
actual)

N/A

N/A

N/A

N/A

N/A

N/A

N/A

-0.10%

-0.02%

-0.05%

-0.03%

-0.05%

-0.02%

-0.04%

Fee-for-Service Schedule Change
(Referral Physician and Lab & X-Ray COS)

N/A

N/A

N/A

N/A

N/A

N/A

N/A

-0.17%

-0.06%

-0.16%

-0.30%

-0.41%

-0.09%

-0.38%

Premium Tax Implementation Adjustment

N/A

N/A

N/A

N/A

N/A

N/A

N/A

2.04%

2.04%

2.04%

2.04%

2.04%

2.04%

2.04%

Total Adjustment Impacting Base PMPM 2

N/A

N/A

N/A

N/A

N/A

N/A

N/A

3.25%

4.80%

5.11%

5.47%

4.77%

3.97%

4.60%

Adjusted Awarded PMPM for Plans Electing the $20k Reinsurance Deductible

N/A

N/A

N/A

N/A

N/A

N/A

N/A

$1,196.40

$39.66

$157.05

$127.30

$293.24

$30.21

$81.25

Impact of Electing the $50k Reinsurance Deductible

N/A

N/A

N/A

N/A

N/A

N/A

N/A

0.00%

0.00%

0.00%

0.00%

0.00%

0.00%

0.00%

Adjusted Awarded PMPM for Plans Electing the $50k Reinsurance Deductible

N/A

N/A

N/A

N/A

N/A

N/A

N/A

$1,196.40

$39.66

$157.05

$127.30

$293.24

$30.21

$81.25

1.  The KidsCare age cohort includes individuals 14 to 18 years of age, while
the TANF rate cell includes 14 - 44.

2.  The adjustment is multiplicative, not additive.

3.  The Maternity Delivery Payment does not have a reinsurance component built
directly into the rate. However, it is indirectly affected by choosing a
different deductible level because the TANF 14-44 female rate is applied as an
8-month offset to the Maternity Delivery Payment, and the female rate is
directly affected by a new reinsurance election.


PMPM CHANGE DUE TO PROGRAMMATIC ADJUSTMENTS

PMPMs & PROGRAMMATIC ADJUSTMENTS

TANF & KC
<1 M&F

TANF & KC
1-13 M&F

TANF & KC
14 - 44 F 1

TANF & KC
14 - 44 M 1

TANF 45+
M&F

SSI w/
Medicare

SSI w/o
Medicare

Extended
Family
Planning
Services

Maternity
Delivery
Payment

AIDS / HIV
Supplemental
Payment

Non-MED
Prior Period
Coverage

Non-MED
Prospective

MED
Prior Period
Coverage

MED
Prospective

MED
Hospitalized
Supplemental

Originally Awarded PMPM

$352.43

$88.86

$151.56

$108.07

$318.52

$222.78

$454.21

$15.46

$5,599.72

$740.35

$516.02

$405.62

$1,509.89

$742.57

$9,000.32

Outpatient & Emergency Room Adjustment

$5.15

$2.48

$4.88

$4.01

$10.01

$4.47

$13.33

$0.00

($40.61)

$0.00

$14.28

$11.23

$40.00

$19.67

$124.86

Cost Sharing Proposal Adjustment

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

($18.39)

$0.00

($38.78)

$0.00

Reinsurance Incorporating Catastrophic and Transplant Data Adjustment

($6.23)

$0.08

($0.21)

$1.91

($0.06)

$0.41

$17.60

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

Hospital Inpatient DRI Trend Update Adjustment - (4.0% estimate changed to 3.8%
actual)

($0.37)

($0.02)

($0.07)

($0.04)

($0.15)

($0.04)

($0.18)

($0.00)

($5.27)

$0.00

($0.30)

($0.22)

($0.90)

($0.42)

($20.76)

Fee-for-Service Schedule Change
(Referral Physician and Lab & X-Ray COS)

($0.61)

($0.06)

($0.26)

($0.34)

($1.36)

($0.21)

($1.77)

$0.00

$1.98

$0.00

($2.01)

($1.51)

($7.59)

($3.54)

($44.61)

Premium Tax Implementation Adjustment

$7.28

$1.86

$3.19

$2.28

$6.67

$4.63

$9.50

$0.32

$113.38

$15.11

$10.78

$8.10

$31.46

$14.68

$184.89

Total Adjustment Impacting Base PMPM

$5.11

$4.35

$7.53

$7.86

$15.12

$9.27

$38.76

$0.31

$69.48

$15.11

$22.74

($0.81)

$62.97

($8.38)

$244.39

Adjusted Awarded PMPM for Plans Electing the $20k Reinsurance Deductible

$357.54

$93.21

$159.09

$115.93

$333.64

$232.05

$492.97

$15.77

$5,669.20

$755.46

$538.76

$404.81

$1,572.86

$734.18

$9,244.71

Impact of Electing the $50k Reinsurance Deductible 2

$22.34

$0.51

$2.10

$1.55

$2.74

$0.48

$16.50

$0.00

($16.83)

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

Adjusted Awarded PMPM for Plans Electing the $50k Reinsurance Deductible

$379.89

$93.71

$161.19

$117.48

$336.37

$232.52

$509.47

$15.77

$5,652.38

$755.46

$538.76

$404.81

$1,572.86

$734.18

$9,244.71


PMPM CHANGE DUE TO PROGRAMMATIC ADJUSTMENTS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PMPMs & PROGRAMMATIC ADJUSTMENTS

PPC Rural
TANF & KC <1
M&F

PPC Rural
TANF & KC 1
13 M&F

PPC Rural
TANF & KC
14 - 44 F 1

PPC Rural
TANF & KC
14 - 44 M 1

PPC Rural
TANF 45+ M&F

PPC Rural
SSI w/
Medicare

PPC Rural
SSI w/o
Medicare

PPC Urban
TANF & KC <1
M&F

PPC Urban
TANF & KC 1-13
M&F

PPC Urban
TANF & KC
14 - 44 F 1

PPC Urban
TANF & KC
14 - 44 M 1

PPC Urban
TANF 45+
M&F

PPC Urban
SSI w/
Medicare

PPC Urban
SSI w/o
Medicare

Originally Awarded PMPM

N/A

N/A

N/A

N/A

N/A

N/A

N/A

$1,158.74

$37.84

$149.42

$120.69

$279.90

$29.06

$77.68

Outpatient & Emergency Room Adjustment

N/A

N/A

N/A

N/A

N/A

N/A

N/A

$16.93

$1.05

$4.81

$4.48

$8.80

$0.58

$2.28

Cost Sharing Proposal Adjustment

N/A

N/A

N/A

N/A

N/A

N/A

N/A

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

Reinsurance Incorporating Catastrophic and Transplant Data Adjustment

N/A

N/A

N/A

N/A

N/A

N/A

N/A

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

Hospital Inpatient DRI Trend Update Adjustment - (4.0% estimate changed to 3.8%
actual)

N/A

N/A

N/A

N/A

N/A

N/A

N/A

($1.21)

($0.01)

($0.07)

($0.04)

($0.13)

($0.01)

($0.03)

Fee-for-Service Schedule Change
(Referral Physician and Lab & X-Ray COS)

N/A

N/A

N/A

N/A

N/A

N/A

N/A

($1.99)

($0.02)

($0.25)

($0.37)

($1.19)

($0.03)

($0.30)

Premium Tax Implementation Adjustment

N/A

N/A

N/A

N/A

N/A

N/A

N/A

$23.93

$0.79

$3.14

$2.55

$5.86

$0.60

$1.63

Total Adjustment Impacting Base PMPM

N/A

N/A

N/A

N/A

N/A

N/A

N/A

$37.66

$1.82

$7.63

$6.61

$13.34

$1.15

$3.57

Adjusted Awarded PMPM for Plans Electing the $20k Reinsurance Deductible

N/A

N/A

N/A

N/A

N/A

N/A

N/A

$1,196.40

$39.66

$157.05

$127.30

$293.24

$30.21

$81.25

Impact of Electing the $50k Reinsurance Deductible

N/A

N/A

N/A

N/A

N/A

N/A

N/A

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

Adjusted Awarded PMPM for Plans Electing the $50k Reinsurance Deductible

N/A

N/A

N/A

N/A

N/A

N/A

N/A

$1,196.40

$39.66

$157.05

$127.30

$293.24

$30.21

$81.25

1.  The KidsCare age cohort covers individuals 14 - 18 years of age while the
TANF rate cell includes 14 - 44.

2.  The Maternity Delivery Payment does not have a reinsurance component built
directly into the rate. However, it is indirectly affected by choosing a
different deductible level because the TANF 14-44 female rate is applied as an
8-month offset to the Maternity Delivery Payment, and the female rate is
directly affected by a new reinsurance election.


ARIZONA HEALTH CARE COST CONTAINMENT SYSTEM ADMINISTRATION
DIVISION OF BUSINESS AND FINANCE
CONTRACT AMENDMENT



Page 1 of 1


1. AMENDMENT NUMBER:
    04

2.  CONTRACT NO.:
     YH04-0001-06

3.  EFFECTIVE DATE OF MODIFICATION:
     October 1, 2003

4.  PROGRAM:
     DHCM-Acute


5. CONTRACTOR/PROVIDER NAME AND ADDRESS:



Phoenix Health Plan/Community Connection
1209 South 7th Avenue
Phoenix, Arizona  85007


6. PURPOSE:  To change specific sections of the Contract


7. THE CONTRACT REFERENCED ABOVE IS AMENDED AS FOLLOWS:

The primary purpose of this amendment is to incorporate the BBA changes as
summarized in the attached Summary of Changes and pursuant to the attachments to
this Amendment.

All other terms and conditions of the contract remains the same.

    NOTE:  Please sign, date and return one original to:          Michael Veit
                                                                                              
Contracts & Purchasing Administrator
                                                              
                                AHCCCS Contracts and Purchasing
                                                                                              
701 E Jefferson Street, MD5700
                                                                                              
Phoenix, AZ  85034


8. EXCEPT AS PROVIDED FOR HEREIN, ALL TERMS AND CONDITIONS OF THE ORIGINAL
CONTRACT NOT HERETOFORE CHANGED AND/OR AMENDED REMAIN UNCHANGED AND IN FULL
EFFECT.

IN WITNESS WHEREOF THE PARTIES HERETO SIGN THEIR NAMES IN AGREEMENT


9. NAME OF CONTRACTOR:
    Phoenix Health Plan/Community Connection

 

10. ARIZONA HEALTH CARE COST CONTAINMENT SYSTEM


SIGNATURE OF AUTHORIZED INDIVIDUAL:
/s/ Nancy Novick                                   
NANCY NOVICK
CHIEF EXECUTIVE OFFICER

       


SIGNATURE:
/s/ Michael Veit                                       
MICHAEL VEIT
CONTRACTS & PURCHASING ADMINISTRATOR


DATE:  9/23/03

    

DATE:  SEPTEMBER 15, 2003


REVISED SUMMARY OF CHANGES –RFP 10/1/03-9/30/04

This summary is provided as a convenience to highlight the changes to the Acute
Care Contract that have taken place primarily based on responses received from
CMS during their review of the document.  Any conflict between the summary and
the text will be resolved in favor of the text.



All text revisions summarized below are considered either an actual change to
contract requirements or a clarification of existing requirements.  Finally,
punctuation, grammar and style changes have been made throughout the revised
text which have no effect on the contract requirements and which may not be
otherwise identified.

Para #:

PARAGRAPH TITLE:

SUMMARY OF CHANGE OR CLARIFICATION:

Pg.#

Sect.

 

See detail below

 

 

 

 

 

Various

Various

All references to OMM or OMC were changed to refer to the Division of Health
Care Management

Various

C

Definitions

Removed “The services must be provided at the site where the member was treated
for the emergency medical condition.” from the definition of Post-stabilization
services.

7-

D-3

Enrollment and Disenrollment

Add the following after the 3rd sentence of the first paragraph of  Paragraph
3., “The Contractor may not request disenrollment because of an adverse change
in the enrollee’s health status, or because of the enrollee’s utilization of
medical services, diminished mental capacity, or uncooperative or disruptive
behavior resulting from his or her special needs.  An AHCCCS member may request
disenrollment from the contractor for cause at any time.  Please refer those
requests due to situations defined in Section A (1) of the AHCCCS Change of Plan
policy to the AHCCCS Verification Unit via mail or at (602) 417-4000 or (800)
962-6690.  For medical continuity requests, the contractor shall follow the
procedures outlined in the  AHCCCS Change of Plan Policy page 5, 2.b., before
notifying the AHCCCSA.”

17

D-3

Enrollment and Disenrollment

Add …during the member’s open enrollment/annual enrollment choice period, “the
Contractor does not, because of moral or religious objections, cover the service
the member seeks” or when approved for …”



Also added “Grievance Rights:  Members may submit plan change requests to the
Contractor or the AHCCCS Administration.  A denial of any plan change request
must include a description of the member’s right to appeal the denial.”

17

D-10

Scope of Services

After the first paragraph, insert the following:



‘Authorization of Services:  For the processing of requests for initial and
continuing authorizations of services, the Contractorshall have in place, and
follow, written policies and procedures; The Contractor shall have mechanisms in
place to ensure consistent application of review criteria for authorization
decisions.  Any decision to deny a service authorization request or to authorize
a service in an amount, duration, or scope that is less than requested, shall be
made by a health care professional who has appropriate clinical expertise in
treating the member’s condition or disease.



Notice of Adverse Action: The Contractor shall notify the requesting provider,
and give the member written notice of any decision by the Contractor to deny a
service authorization request, or to authorize a service in an amount, duration,
or scope that is less than requested.  The notice shall meet the requirements of
Sec. 438.404, except that the notice to the provider need not be in writing.”

22

D-10

Scope of Services

Change “Except for behavioral health  and children’s preventive dental 
services, covered services must be provided by, or coordinated with, a primary
care provider.  Services must be rendered……” to read as follows: “Except for
behavioral health  and children’s preventive dental  services, covered services
must be provided by, or coordinated with, a primary care provider.  The
Contractor must ensure the coordination of services it provides with services
the member receives from other entities.  The Contractor must ensure that, in
the process of coordinating care, each member’s privacy is protected in
accordance with the privacy requirements in 45 CFR Parts 160 and 164 Subparts A
and E, to the extend that they are applicable.  Services must be rendered……”

21

 

 



Change “The Contractor may not arbitrarily deny or reduce the amount, duration,
or scope of a required service solely because of the diagnosis, type of illness,
or condition.” to read as follows:  “The Contractor must ensure that the
services are sufficient in amount, duration, or scope to reasonably be expected
to achieve the purpose for which the services are furnished.  The Contractor may
not arbitrarily deny or reduce the amount, duration, or scope of a required
service solely because of diagnosis, type of illness, or condition of the
enrollee.”



22

D-10

Scope of Services

Pregnancy Termination, replace entire paragraph with the following:



AHCCCS covers pregnancy termination if the pregnant member suffers from a
physical disorder, physical injury, or physical illness, including a life
endangering physical condition caused by, or arising from, the pregnancy itself,
that would, as certified by a physician, place the member in danger of death
unless the pregnancy is terminated; the pregnancy is a result of rape or incest.



The attending physician must acknowledge that a pregnancy termination has been
determined medically necessary by submitting the Certificate of Necessity for
Pregnancy Termination.  This form must be submitted to the appropriate assigned
Health Plan Medical Director.  The Certificate must certify that, in the
physician's professional judgment, one or more of the previously mentioned
criteria have been met.

28

D-11

Special Health Care Needs

Delete “The Contractor must implement mechanisms to identify persons with
special health care needs in accordance with the guidelines provided in the
AMPM.”



Also, in the sentence “The Contractor must implement mechanisms to assess each
member identified as having special health care needs, in order to identify any
ongoing special conditions of the member which require a course of treatment or
regular care monitoring in accordance with the guidelines provided in the AMPM.”
delete “in accordance with the guidelines provided in the AMPM” so the sentence
will read as follows:  “The Contractor must implement mechanisms to assess each
member identified as having special health care needs, in order to identify any
ongoing special conditions of the member which require a course of treatment or
regular care monitoring.”  Immediately following the revised sentence, insert
“The assessment mechanisms must use appropriate health care professionals.  The
Contractor shall share with other entities providing services to that member the
results of its identification and assessment of that member’s needs.”

29

D-12

Behavioral Health Services

Change Section D,   “AHCCCS members are eligible for comprehensive behavioral
health services.” to read as follows: “AHCCCS members, except for SOBRA Family
Planning members, are eligible for comprehensive behavioral health services.”

29

D-16

Staff Requirements and Support Services

Added the italicized language:  “For the purposes of this contract, the
Contractor shall not employ or contract with any individual that has been
debarred, suspended or otherwise lawfully prohibited from participating in any
public procurement activity or from participating in non-procurement activities
under regulations issued under Executive Order No. 12549 or under guidelines
implementing Executive Order 12549.  The Contractor is responsible for
maintaining a significant local (within the State of Arizona) presence.  This
presence would include staff as described below.  After contract award, the
Contractor must obtain approval from AHCCCS prior to moving functions outside
the State of Arizona. Such a request for approval must include a description of
the processes in place that assure rapid responsiveness to effect changes for
contract compliance.



The Contractor shall be responsible for any additional costs associated with
on-site audits or other oversight activities which result from required system
located outside of the State of Arizona.”

32

D-18

Member Information

Added “The Contractor will, on an annual basis, inform all members of their
right to request the following information:



            a.         An updated member handbook
            b.         The network description as described in the
                        AHCCCS Division of Health Care
                        Management Member Information Policy



This information may be sent in a separate written communication or included
with other written information such as in a member newsletter.”

35

D-22

Advance Directives

Section D, add the word “law” to item c. (4) so it will read:
(4) Changes to State law as soon as possible, but no later than 90 days after
the effective date of the change.

37

D-22

Advance Directives

In item c. 3), change the word state to AHCCCSA.

37

D-23

Quality Management and Utilization Mangement

Replace entire paragraph with the following:



See Attached

37

D-24

Performance Indicators

Replace the Minimum Performance Standards, Goals and Benchmarks table and
language below with the following:



See Attached

38

D-25

Grievance System

See revised language

41

D-27

Network Development

Add the italicized language:



The plan shall identify the current status of the Contractor’s network, and
project future needs based upon, at a minimum, membership growth; the number and
types (in terms of training, experience and specialization) of providers that
exist in the Contractor’s service area, as well as the number of physicians who
have privileges with and practice in hospitals; the expected utilization of
services…..

42

D-37

Subcontracts

Add the following italicized language:



The Contractor shall not include covenant-not-to-compete requirements in its
provider agreements.  Specifically, the Contractor shall not contract with a
provider and require that the provider not provide services for any other AHCCCS
Contractor. In addition, except for cost sharing requirement, the Contractor
shall not enter into subcontracts that contain compensation terms that differ
depending upon a member's eligibility category.



If the Contractor delegates duties or responsibilities such as utilization
management or claims processing to a subcontractor, then the Contractor shall
establish a written agreement that specifies the activities and reporting
responsibilities delegated to the subcontractor.  The written agreement shall
also provide for revoking delegation or imposing other sanctions if the
subcontractor’s performance is inadequate.  In order to determine adequate
performance, the Contractor shall monitor the subcontractor’s performance on an
ongoing basis and subject it to formal review according to a periodic schedule.
The schedule for review shall be submitted to AHCCCSA Division of Health Care
Management for prior approval.  As a result of the performance review, any
deficiencies must be communicated to the subcontractor in order to establish a
corrective action plan.  The results of the performance review and the
correction plan shall be communicated to AHCCCS.

49

D-38

Claims Payment System

Change the title of the Paragraph to “Claims Payment/Health Information System”
and insert last paragraph as follows “The Contractor shall develop and maintain
a health information system that collects, analyzes, integrates, and reports
data.  The system shall provide information on areas including, but not limited
to, service utilization and grievance and appeals.”

50

D-40

Hospital Subcontracting and Reimbursement

Replace the first four sentences with the following:

“Effective October 1, 2003, legislation authorizes the Inpatient Hospital
Reimbursement Program (Program).  The Program, as defined in the Arizona Revised
Statutes 36-2905.01, replaces the previous Hospital Reimbursement Pilot Program,
which expires September 30, 2003.  The program requires hospital subcontracts to
be negotiated between health plans in Maricopa and Pima counties and hospitals
to establish reimbursement levels, terms and conditions.”

51

D-59

Copayments

Revised entire paragraph.

66

D-72

Sanctions

Delete “such as termination of the contract” from item f. of the listing of
intermediate sanctions.

72

D-75

Pending Legislative/Other Issues

Remove Prescription Drug paragraph, Hospice paragraph.

73

D-76

Balanced Budget Act of 1997 (BBA)

Change paragraph to read as follows:



“In August of 2002, CMS issued final regulations for the implementation of the
BBA.  AHCCCS is currently reviewing all areas of the regulations to ensure full
compliance with the BBA; however, there are some issues that require further
clarification from CMS.  Any program changes due to the resolution of the issues
will be reflected in amendments to the RFP.  Final awarded capitation rates may
be also be adjusted to reflect the financial impact of the program changes.



AHCCCSA is currently revising policies, as needed, to reflect the BBA 
regulations.  As the policies are updated, they will be issued to all
Contractors, both via the AHCCCS website and in hard copy.”

74

E-10

Compliance with Applicable Laws, Rules and Regulations

Changed “the Rehabilitation Act of 1972” to “the Rehabilitation Act of 1973”

76

E-17

Suspension or Debarment

Added the italicized language:  “The Contractor shall not employ, consult,
subcontract  or enter into any agreement for Title XIX  services with any person
or entity who is debarred, suspended or otherwise excluded from Federal
procurement activity or from participating in non-procurement activities under
regulations issued under Executive Order No. 12549 or under guidelines
implementing Executive Order 12549.” 

77

Section I

Instructions to Offerors

Remove the words “and benchmarked” from item #22.

103

Section I

Instructions to Offerors

Item 40, claims aging reports, has been eliminated – note in final document (do
not remove as the numbering system would change).

105

Attachment A

Item 13, Fraud and Abuse

Delete “Incidents involving potential member eligibility fraud should be
reported to AHCCCSA, Office of Managed Care, Member Fraud Unit.” and change “All
other incidents of potential fraud should be reported to AHCCCSA, Office of the
Director, Office of Program Integrity.  (ARS 36-2918.01; AAC R9-22-511.) ” to
read as follows: “All incidents of potential fraud should be reported to
AHCCCSA, Office of the Director, Office of Program Integrity.  (ARS 36-2918.01;
AAC R9-22-511.)”

114

Attachment B

Geographic Service Area

Minimum Network Requirements

Add “95% of” to the first sentence of the second paragraph after the zip code
table so it will read as follows:



In Tucson (GSA  10) and Metropolitan Phoenix (GSA 12), the Contractor must
demonstrate its ability to provide PCP, dental  and pharmacy  services so that
95% of members do not have to travel more than 5 miles from their residence. 

117

Attachment E

 

Change second paragraph, second sentence “In the event that the Web application
bid submission differs from the bid submission included with Section B of the
RFP, the bid submitted via the Web application will prevail.” to read as follows
“In the event that the Web application bid submission differs from the bid
submission included with Section B of the RFP, the bid submitted with Section B
of the RFP will prevail.”

152

H (1) H(2)

Enrollee and Provider Grievance System Standards and Policy

See revised language.

159-165

L

Cost Sharing Copayments

Added attachment

175


23.                QUALITY MANAGEMENT AND UTILIZATION MANAGEMENT (QM/UM)



Quality Management (QM):  The Contractor shall provide quality medical care to
members, regardless of payer source or eligibility category.  The Contractor
shall use and disclose medical records and any other health and enrollment
information that identifies a particular member in accordance with Federal and
State privacy requirements.  The Contractor shall execute processes to assess,
plan, implement and evaluate quality management and performance improvement
activities, as specified in the AMPM, that include at least the following:



1.                Conducting Performance Improvement Projects (PIPs);
2.             QM monitoring and evaluation activities;
3.                Investigation, analysis, tracking and trending of quality of
care issues, abuse and/or complaints;
4.                AHCCCS mandated performance indicators; and
5.                Credentialing and recredentialing processes.



AHCCCS has established a uniform credentialing and recredentialing policy.  The
Contractor shall demonstrate that its providers are credentialed and:



                a.  Shall follow a documented process for credentialing and
recredentialing of providers who have signed
                     contracts or participation agreements with the Contractor;
                b.  Shall not discriminate against particular providers that
serve high-risk populations or specialize in
                     conditions that require costly treatment; and
                c.  Shall not employ or contract with providers excluded from
participation in Federal health care programs.



The Contractor shall submit, within timelines specified in Attachment F, a
written QM plan that addresses its strategies for performance improvement and
conducting the quality management activities described in this section. The
Contractor shall conduct performance improvement projects as required by the
AMPM.



The Contractor may combine its quality management plan with the plan that
addresses utilization management as described below.



Utilization Management (UM):  The Contractor shall execute processes to assess,
plan, implement and evaluate utilization management activities, as specified in
the AMPM, that include at least the following:



1.                Pharmacy Management;
2.             Prior authorization;
                a.  For the processing of requests for initial and continuing
authorizations of services the Contractor shall:
                                1)  Have in effect mechanisms to ensure
consistent application of review criteria
                                     for authorization
                                     decisions; and
                                2)  Consult with the requesting provider when
appropriate
                b.  Adoption of Practice Guidelines, that
                                1)  Are based on valid and reliable clinical
evidence or a consensus of health care professionals in
                                     the particular field;
                                2)  Consider the needs of the Contractor’s
members;
                                3)  Are adopted in consultation with contracting
health care professionals;
                                4)  Are disseminated by Contractors to all
affected providers and, upon request, to enrollees and
                                     potential enrollees; and
                                5)  Provide a basis for consistent decisions for
utilization management, member education,
                                     coverage of services, and other areas to
which the guidelines apply
3.                Concurrent review;
4.                Continuity and coordination of care;
5.                Monitoring and evaluation of over and/or under utilization of
services;
6.                Evaluation of new medical technologies, and new uses of
existing technologies;
7.                Development and/or adoption of practice guidelines; and
8.                Consistent application of review criteria.



The Contractor shall maintain a written UM plan that addresses its plan for
monitoring UM activities described in this section.  The plan must be submitted
for review by AHCCCS Division of Health Care Management (DHCM) within timelines
specified in Attachment F.



24.                PERFORMANCE STANDARDS



All Performance Standards described below apply to all member populations.



Contractors must meet AHCCCS stated Minimum Performance Standards.  However, it
is equally important that Contractors continually improve their performance
indicator outcomes from year to year.  Contractors shall strive to meet the
ultimate standard, or benchmark, established by AHCCCS.



Any statistically significant drop in the Contractor’s performance level for any
indicator must be explained by the Contractor in its annual quality management
program evaluation.  If a Contractor has a significant drop in any indicator
without a justifiable explanation, it will be required to submit a corrective
action plan and may be subject to sanctions.



AHCCCS has established three levels of performance:



                Minimum Performance Standard– A Minimum Performance Standard is
the minimal expected level of
                performance by the Contractor.   If a Contractor does not
achieve this standard, or any indicator declines to
                a level below the AHCCCS Minimum Performance, the Contractor
will be required to submit a corrective
                action plan and may be subject to sanctions.



                Goal– A Goal is a reachable standard for a given performance
indicator for the Contract Year.  If the
                Contractor has already met or exceeded the AHCCCS Minimum
Performance Standard for any indicator,
                the Contractor must strive to meet the established Goal for the
indicator(s).



                Benchmark – A Benchmark is the ultimate standard to be
achieved.  Contractors that have already
                achieved or exceeded the Goal for any performance indicator must
strive to meet the Benchmark for the
                indicator(s).  Contractors that have achieved the Benchmark are
expected to maintain this level of
                performance for future years.



A Contractor that has not shown demonstrable and sustained improvement toward
meeting AHCCCS Performance Standards shall develop a corrective action plan. 
The corrective action plan must be received by AHCCCS, Division of Health Care
Management within 30 days of receipt of notification from AHCCCS.  This plan
must be approved by AHCCCS prior to implementation.  AHCCCS may conduct one or
more follow-up onsite reviews to verify compliance with a corrective action
plan.  Failure to achieve adequate improvement may result in sanction imposed by
AHCCCS.



Performance Indicators:  The Contractor shall comply with AHCCCS quality
management requirements to improve performance for all AHCCCS established
performance indicators.  Complete descriptions of these indicators can be found
in the Technical Specifications section of the most recently published Health
Plan Performance Standards Results and Analysis documents for perinatal,
pediatric and adult/adolescent services.  The indicators for postpartum  visits
and low birth weight have been eliminated as contractual performance standards. 
The Contractor shall continue to monitor rates for postpartum visits and low
birth weights and implement interventions as necessary to improve or sustain
these rates.  These activities will be monitored by AHCCCSA during the
Operational and Financial Review.



CMS has been working in partnership with states in developing core performance
measures for Medicaid and SCHIP programs.  The current AHCCCS established
performance indicators may be subject to change when these core measures are
finalized and implemented.



In addition, AHCCCS has established standards for the following indicators:



EPSDT  Participation:  The Contractor shall take affirmative steps to increase
member participation in the EPSDT program.  The participation rate is the number
of children younger than 21 years receiving at least one medical screen during
the contract year, compared to the number of children expected to receive at
least one medical screen.  The number of children expected to receive at least
one medical screen is based on the AHCCCS EPSDT periodicity schedule  and the
average period of eligibility.



Pediatric immunizations:  The Contractor shall ensure members under age 21
receive age-appropriate immunizations as specified in the AMPM.



The Contractor shall participate in immunization  audits, at intervals specified
by AHCCCSA, based on random sampling to assess and verify the immunization
status of two-year-old members.  AHCCCS will provide the Contractor the selected
sample, specifications for conducting the audit, the AHCCCSA reporting
requirements, and technical assistance.  The Contractor shall identify each
child’s PCP, conduct the assessment, and report to AHCCCSA, in the required
format, all immunization data for the two-year-old children sampled.  If medical
records are missing for more than 5 percent of the sample group, the Contractor
is subject to sanctions  by AHCCCSA.  An External Quality Review Organization
(EQRO) may conduct a study to validate the Contractor’s reported rates.



The following table identifies the Minimum Performance Standards, Goals and
Benchmarks for each indicator:



Performance Indicator

CYE 04 Minimum Performance Standard

CYE 04 Goal

Benchmark * (Healthy People Goals)

Reporting Frequency

Immunization  of two-year-olds 3 antigen series (4:3:1)

78%

  82%

90%

Odd years

Immunization  of two-year-olds 5 antigen series (4:3:1:2:3)

67%

  73%

90%

Odd years

Immunizations  of two-year-olds

 

 

 

Odd years

     DtaP         4 doses

82%

  85%

90%

Odd years

     Polio        3 doses

88%

  90%

90%

Odd years

     MMR -    1 dose

88%

  90%

90%

Odd years

     Hib           2 doses

85%

  90%

90%

Odd years

     HBV        3 doses

81%

  87%

90%

Odd years

Varicella  1 dose

73%

  80%

90%

Odd years

Dental  visits

45%

  55%

56%

Odd years

Well-child Visits 15 Months

58%

  64%

90%

Odd years

Well-child Visits 3-6 Years

48%

  64%

80%

Odd years

EPSDT  Participation

58%

  80%

80%

Annually

Children’s Access to PCP’s

77%

  80%

97%

Annually

Cervical Cancer Screening (3-yr period)

57%

  60%

90%

Even years

Breast Cancer Screening

55%

  60%

70%

Even years

Adolescent Well-care Visits

48%

  49%

50%

Odd years

Adult Ambulatory/Preventive Care

78%

  80%

96%

Annually

Timeliness of Prenatal  Care

59%

  65%

90%

Even years



*Benchmarks for each performance indicator are based on Healthy People 2000 or
2010 goals for health promotion and disease prevention, as determined by the
U.S. Department of Health and Human Services.



Contractors shall implement an ongoing quality assessment and performance
improvement programs for the services it furnishes to members.  Basic elements
of the Contractor quality assessment and performance improvement programs, at a
minimum, shall comply with the following requirements:



Quality Assessment Program



The Contractor shall have an ongoing quality assessment program for the services
it furnishes to members that includes the following:



1.             The program shall be designed to achieve, through ongoing
measurements and intervention, significant
                improvement, sustained over time, in clinical care and
non-clinical care areas that are expected to have a
                favorable effect on health outcomes and member satisfaction.
2.                Annually, the Contractor shall:
                a.  If required, measure and report to the State its
performance, using standard measures required by the
                     State, or
                b.  Submit to the State, data specified by the State, that
enables the State to measure the Contractor’s
                     performance; or
                c.  Perform a combination of the activities.
3.             The Contractor shall have in effect mechanisms to detect both
underutilization and overutilization of
                services.
4.             The Contractor shall have in effect mechanisms to assess the
quality and appropriateness of care furnished
                to members with special health care needs.



Performance Improvement Program



The Contractor shall have an ongoing program of performance improvement projects
that focus on clinical and non-clinical areas, and that involve the following:
1.                Measurement of performance using objective quality indicators.
2.                Implementation of system interventions to achieve improvement
in quality
3.                Evaluation of the effectiveness of the interventions.
4.             Planning and initiation of activities for increasing or
sustaining improvement.



The Contractor shall report the status and results of each project to the
AHCCCSA as requested.  Each performance improvement project must be completed in
a reasonable time period so as to generally allow information on the success of
performance improvement projects in the aggregate to produce new information on
quality of care every year.


ARIZONA HEALTH CARE COST CONTAINMENT SYSTEM ADMINISTRATION
DIVISION OF BUSINESS AND FINANCE
CONTRACT AMENDMENT



Page 1 of 1 with Attachment


1. AMENDMENT NUMBER:
    05

2.  CONTRACT NO.:
     YH04-0001-06

3.  EFFECTIVE DATE OF MODIFICATION:
     October 1, 2003

4.  PROGRAM:
     DHCM-Acute


5. CONTRACTOR/PROVIDER NAME AND ADDRESS:



Phoenix Health Plan/Community Connection
1209 South 7th Avenue
Phoenix, Arizona  85007


6. PURPOSE:  To revise capitation rates contained in Section B.


7. THE CONTRACT REFERENCED ABOVE IS AMENDED AS FOLLOWS:

A.  The rates contained in the existing Section B are deleted and replaced with
the attached revised capitation rates.  The purpose of this amendment is to
adjust the TANF/KC and SSI prospective rates.  It is the opinion of Mercer and
AHCCCS that the net capitation rates should not have included the reinsurance
adjustment stated in the Final Awarded Rate sheet.  This adjustment was
explained in a memo to the CFO’s on September 22, 2003.  These rates have been
adjusted and are reflected in the attached document.

    NOTE:  Please sign, date and return one original to:          Michael Veit,
Contracts & Purchasing Administrator
                                              
                                                AHCCCS Contracts and Purchasing
                                                                                              
701 E Jefferson Street, MD5700
                                                                                              
Phoenix, AZ  85034


8. EXCEPT AS PROVIDED FOR HEREIN, ALL TERMS AND CONDITIONS OF THE ORIGINAL
CONTRACT NOT HERETOFORE CHANGED AND/OR AMENDED REMAIN UNCHANGED AND IN FULL
EFFECT.

IN WITNESS WHEREOF THE PARTIES HERETO SIGN THEIR NAMES IN AGREEMENT


9. NAME OF CONTRACTOR:
    Phoenix Health Plan/Community Connection

 

10. ARIZONA HEALTH CARE COST CONTAINMENT SYSTEM


SIGNATURE OF AUTHORIZED INDIVIDUAL:
/s/ Nancy Novick                                   
NANCY NOVICK
CHIEF EXECUTIVE OFFICER

       


SIGNATURE:
/s/ Michael Veit                                       
MICHAEL VEIT
CONTRACTS & PURCHASING ADMINISTRATOR


DATE:  9/25/03

    

DATE:  SEPTEMBER 22, 2003


Final Awarded Rate – CYE04
Phoenix Health Plan:  GSA 8
(Effective 10/01/03)


PERCENT CHANGE DUE TO PROGRAMMATIC ADJUSTMENTS

PMPMs & PROGRAMMATIC ADJUSTMENTS

TANF & KC
<1 M&F

TANF & KC
1-13 M&F

TANF & KC
14 - 44 F 1

TANF & KC
14 - 44 M 1

TANF 45+
M&F

SSI w/
Medicare

SSI w/o
Medicare

Extended
Family
Planning
Services

Maternity
Delivery
Payment

AIDS / HIV
Supplemental
Payment

Non-MED
Prior Period
Coverage

Non-MED
Prospective

MED
Prior Period
Coverage

MED
Prospective

MED
Hospitalized
Supplemental

Originally Awarded PMPM

$362.11

$89.55

$156.04

$107.93

$307.78

$230.10

$463.50

$14.38

$5,617.75

$740.35

$531.41

$387.36

$1,521.38

$738.34

$9,108.27

Outpatient & Emergency Room Adjustment

1.46%

2.79%

3.22%

3.71%

3.14%

2.00%

2.94%

0.00%

-0.73%

0.00%

2.77%

2.77%

2.65%

2.65%

1.39%

Cost Sharing Proposal Adjustment

0.00%

0.00%

0.00%

0.00%

0.00%

0.00%

0.00%

0.00%

0.00%

0.00%

0.00%

-4.41%

0.00%

-5.09%

0.00%

Reinsurance Incorporating Catastrophic and Transplant Data Adjustment

0.00%

0.00%

0.00%

0.00%

0.00%

0.00%

0.00%

0.00%

0.00%

0.00%

0.00%

0.00%

0.00%

0.00%

0.00%

Hospital Inpatient DRI Trend Update Adjustment - (4.0% estimate changed to 3.8%
actual)

-0.10%

-0.02%

-0.05%

-0.03%

-0.05%

-0.02%

-0.04%

-0.02%

-0.09%

0.00%

-0.06%

-0.06%

-0.06%

-0.06%

-0.23%

Fee-for-Service Schedule Change
(Referral Physician and Lab & X-Ray COS)

-0.17%

-0.06%

-0.16%

-0.30%

-0.41%

-0.09%

-0.38%

0.00%

0.04%

0.00%

-0.38%

-0.38%

-0.49%

-0.49%

-0.49%

Premium Tax Implementation Adjustment

2.04%

2.04%

2.04%

2.04%

2.04%

2.04%

2.04%

2.04%

2.04%

2.04%

2.04%

2.04%

2.04%

2.04%

2.04%

Total Adjustment Impacting Base PMPM 2

3.25%

4.80%

5.11%

5.47%

4.77%

3.97%

4.60%

2.02%

1.24%

2.04%

4.41%

-0.20%

4.17%

-1.13%

2.72%

Adjusted Awarded PMPM for Plans Electing the $20k Reinsurance Deductible

$373.88

$93.85

$164.01

$113.84

$322.45

$239.24

$484.80

$14.67

$5,687.46

$755.46

$554.83

$386.59

$1,584.83

$730.00

$9,355.58

Impact of Electing the $50k Reinsurance Deductible 3

6.08%

0.55%

1.31%

1.40%

0.87%

0.20%

3.47%

0.00%

-0.30%

0.00%

0.00%

0.00%

0.00%

0.00%

0.00%

Adjusted Awarded PMPM for Plans Electing the $50k Reinsurance Deductible

$396.60

$94.36

$166.15

$115.43

$325.24

$239.73

$501.61

$14.67

$5,670.30

$755.46

$554.83

$386.59

$1,584.83

$730.00

$9,355.58


PERCENT CHANGE DUE TO PROGRAMMATIC ADJUSTMENTS

PMPMs & PROGRAMMATIC ADJUSTMENTS

PPC Rural
TANF & KC
<1 M&F

PPC Rural
TANF & KC
1-13 M&F

PPC Rural
TANF & KC
14 - 44 F 1

PPC Rural
TANF & KC
14 - 44 M 1

PPC Rural
TANF 45+
M&F

PPC Rural
SSI w/
Medicare

PPC Rural
SSI w/o
Medicare

PPC Urban
TANF & KC
<1 M&F

PPC Urban
TANF & KC 1
13 M&F

PPC Urban
TANF & KC
14 - 44 F 1

PPC Urban
TANF & KC
14 - 44 M 1

PPC Urban
TANF 45+
M&F

PPC Urban
SSI w/
Medicare

PPC Urban
SSI w/o
Medicare

Originally Awarded PMPM

$714.74

$37.84

$143.67

$116.05

$269.14

$37.03

$82.34

N/A

N/A

N/A

N/A

N/A

N/A

N/A

Outpatient & Emergency Room Adjustment

1.46%

2.79%

3.22%

3.71%

3.14%

2.00%

2.94%

N/A

N/A

N/A

N/A

N/A

N/A

N/A

Cost Sharing Proposal Adjustment

0.00%

0.00%

0.00%

0.00%

0.00%

0.00%

0.00%

N/A

N/A

N/A

N/A

N/A

N/A

N/A

Reinsurance Incorporating Catastrophic and Transplant Data Adjustment

0.00%

0.00%

0.00%

0.00%

0.00%

0.00%

0.00%

N/A

N/A

N/A

N/A

N/A

N/A

N/A

Hospital Inpatient DRI Trend Update Adjustment - (4.0% estimate changed to 3.8%
actual)

-0.10%

-0.02%

-0.05%

-0.03%

-0.05%

-0.02%

-0.04%

N/A

N/A

N/A

N/A

N/A

N/A

N/A

Fee-for-Service Schedule Change
(Referral Physician and Lab & X-Ray COS)

-0.17%

-0.06%

-0.16%

-0.30%

-0.41%

-0.09%

-0.38%

N/A

N/A

N/A

N/A

N/A

N/A

N/A

Premium Tax Implementation Adjustment

2.04%

2.04%

2.04%

2.04%

2.04%

2.04%

2.04%

N/A

N/A

N/A

N/A

N/A

N/A

N/A

Total Adjustment Impacting Base PMPM 2

3.25%

4.80%

5.11%

5.47%

4.77%

3.97%

4.60%

N/A

N/A

N/A

N/A

N/A

N/A

N/A

Adjusted Awarded PMPM for Plans Electing the $20k Reinsurance Deductible

$737.97

$39.66

$151.00

$122.40

$281.97

$38.50

$86.12

N/A

N/A

N/A

N/A

N/A

N/A

N/A

Impact of Electing the $50k Reinsurance Deductible

0.00%

0.00%

0.00%

0.00%

0.00%

0.00%

0.00%

N/A

N/A

N/A

N/A

N/A

N/A

N/A

Adjusted Awarded PMPM for Plans Electing the $50k Reinsurance Deductible

$737.97

$39.66

$151.00

$122.40

$281.97

$38.50

$86.12

N/A

N/A

N/A

N/A

N/A

N/A

N/A

1.  The KidsCare age cohort includes individuals 14 to 18 years of age, while
the TANF rate cell includes 14 - 44.

2.  The adjustment is multiplicative, not additive.

3.  The Maternity Delivery Payment does not have a reinsurance component built
directly into the rate. However, it is indirectly affected by choosing a
different deductible level because the TANF 14-44 female rate is applied as an
8-month offset to the Maternity Delivery Payment, and the female rate is
directly affected by a new reinsurance election.


PMPM CHANGE DUE TO PROGRAMMATIC ADJUSTMENTS

PMPMs & PROGRAMMATIC ADJUSTMENTS

TANF & KC
<1 M&F

TANF & KC
1-13 M&F

TANF & KC
14 - 44 F 1

TANF & KC
14 - 44 M 1

TANF 45+
M&F

SSI w/
Medicare

SSI w/o
Medicare

Extended
Family
Planning
Services

Maternity
Delivery
Payment

AIDS / HIV
Supplemental
Payment

Non-MED
Prior Period
Coverage

Non-MED
Prospective

MED
Prior Period
Coverage

MED
Prospective

MED
Hospitalized
Supplemental

Originally Awarded PMPM

$362.11

$89.55

$156.04

$107.93

$307.78

$230.10

$463.50

$14.38

$5,617.75

$740.35

$531.41

$387.36

$1,521.38

$738.34

$9,108.27

Outpatient & Emergency Room Adjustment

$5.29

$2.49

$5.03

$4.00

$9.68

$4.61

$13.60

$0.00

($40.74)

$0.00

$14.71

$10.72

$40.31

$19.56

$126.36

Cost Sharing Proposal Adjustment

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

($17.56)

$0.00

($38.56)

$0.00

Reinsurance Incorporating Catastrophic and Transplant Data Adjustment

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

Hospital Inpatient DRI Trend Update Adjustment - (4.0% estimate changed to 3.8%
actual)

($0.38)

($0.02)

($0.08)

($0.04)

($0.15)

($0.04)

($0.19)

($0.00)

($5.29)

$0.00

($0.31)

($0.21)

($0.91)

($0.42)

($21.01)

Fee-for-Service Schedule Change
(Referral Physician and Lab & X-Ray COS)

($0.62)

($0.06)

($0.26)

($0.34)

($1.31)

($0.21)

($1.81)

$0.00

$1.99

$0.00

($2.07)

($1.45)

($7.65)

($3.52)

($45.15)

Premium Tax Implementation Adjustment

$7.48

$1.88

$3.28

$2.28

$6.45

$4.78

$9.70

$0.29

$113.75

$15.11

$11.10

$7.73

$31.70

$14.60

$187.11

Total Adjustment Impacting Base PMPM

$11.77

$4.30

$7.97

$5.91

$14.67

$9.14

$21.30

$0.29

$69.71

$15.11

$23.42

($0.77)

$63.45

($8.34)

$247.32

Adjusted Awarded PMPM for Plans Electing the $20k Reinsurance Deductible

$373.88

$93.85

$164.01

$113.84

$322.45

$239.24

$484.80

$14.67

$5,687.46

$755.46

$554.83

$386.59

$1,584.83

$730.00

$9,355.58

Impact of Electing the $50k Reinsurance Deductible 2

$22.72

$0.52

$2.14

$1.59

$2.79

$0.49

$16.81

$0.00

($17.16)

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

Adjusted Awarded PMPM for Plans Electing the $50k Reinsurance Deductible

$396.60

$94.36

$166.15

$115.43

$325.24

$239.73

$501.61

$14.67

$5,670.30

$755.46

$554.83

$386.59

$1,584.83

$730.00

$9,355.58


PMPM CHANGE DUE TO PROGRAMMATIC ADJUSTMENTS

PMPMs & PROGRAMMATIC ADJUSTMENTS

PPC Rural
TANF & KC
<1 M&F

PPC Rural
TANF & KC 1
13 M&F

PPC Rural
TANF & KC
14 - 44 F 1

PPC Rural
TANF & KC
14 - 44 M 1

PPC Rural
TANF 45+
M&F

PPC Rural
SSI w/
Medicare

PPC Rural
SSI w/o
Medicare

PPC Urban
TANF & KC
<1 M&F

PPC Urban
TANF & KC 1
13 M&F

PPC Urban
TANF & KC
14 - 44 F 1

PPC Urban
TANF & KC
14 - 44 M 1

PPC Urban
TANF 45+
M&F

PPC Urban
SSI w/
Medicare

PPC Urban
SSI w/o
Medicare

Originally Awarded PMPM

$714.74

$37.84

$143.67

$116.05

$269.14

$37.03

$82.34

N/A

N/A

N/A

N/A

N/A

N/A

N/A

Outpatient & Emergency Room Adjustment

$10.44

$1.05

$4.63

$4.30

$8.46

$0.74

$2.42

N/A

N/A

N/A

N/A

N/A

N/A

N/A

Cost Sharing Proposal Adjustment

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

N/A

N/A

N/A

N/A

N/A

N/A

N/A

Reinsurance Incorporating Catastrophic and Transplant Data Adjustment

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

N/A

N/A

N/A

N/A

N/A

N/A

N/A

Hospital Inpatient DRI Trend Update Adjustment - (4.0% estimate changed to 3.8%
actual)

($0.75)

($0.01)

($0.07)

($0.04)

($0.13)

($0.01)

($0.03)

N/A

N/A

N/A

N/A

N/A

N/A

N/A

Fee-for-Service Schedule Change
(Referral Physician and Lab & X-Ray COS)

($1.23)

($0.02)

($0.24)

($0.36)

($1.15)

($0.03)

($0.32)

N/A

N/A

N/A

N/A

N/A

N/A

N/A

Premium Tax Implementation Adjustment

$14.76

$0.79

$3.02

$2.45

$5.64

$0.77

$1.72

N/A

N/A

N/A

N/A

N/A

N/A

N/A

Total Adjustment Impacting Base PMPM

$23.23

$1.82

$7.33

$6.35

$12.83

$1.47

$3.78

N/A

N/A

N/A

N/A

N/A

N/A

N/A

Adjusted Awarded PMPM for Plans Electing the $20k Reinsurance Deductible

$737.97

$39.66

$151.00

$122.40

$281.97

$38.50

$86.12

N/A

N/A

N/A

N/A

N/A

N/A

N/A

Impact of Electing the $50k Reinsurance Deductible

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

N/A

N/A

N/A

N/A

N/A

N/A

N/A

Adjusted Awarded PMPM for Plans Electing the $50k Reinsurance Deductible

$737.97

$39.66

$151.00

$122.40

$281.97

$38.50

$86.12

N/A

N/A

N/A

N/A

N/A

N/A

N/A


Final Awarded Rate – CYE04
Phoenix Health Plan:  GSA 12
(Effective 10/01/03)


PERCENT CHANGE DUE TO PROGRAMMATIC ADJUSTMENTS

PMPMs & PROGRAMMATIC ADJUSTMENTS

TANF & KC
<1 M&F

TANF & KC
1-13 M&F

TANF & KC
14 - 44 F 1

TANF & KC
14 - 44 M 1

TANF 45+
M&F

SSI w/
Medicare

SSI w/o
Medicare

Extended
Family
Planning
Services

Maternity
Delivery
Payment

AIDS / HIV
Supplemental
Payment

Non-MED
Prior Period
Coverage

Non-MED
Prospective

MED
Prior Period
Coverage

MED
Prospective

MED
Hospitalized
Supplemental

Originally Awarded PMPM

$352.43

$88.86

$151.56

$108.07

$318.52

$222.78

$454.21

$15.46

$5,599.72

$740.35

$516.02

$405.62

$1,509.89

$742.57

$9,000.32

Outpatient & Emergency Room Adjustment

1.46%

2.79%

3.22%

3.71%

3.14%

2.00%

2.94%

0.00%

-0.73%

0.00%

2.77%

2.77%

2.65%

2.65%

1.39%

Cost Sharing Proposal Adjustment

0.00%

0.00%

0.00%

0.00%

0.00%

0.00%

0.00%

0.00%

0.00%

0.00%

0.00%

-4.41%

0.00%

-5.09%

0.00%

Reinsurance Incorporating Catastrophic and Transplant Data Adjustment

0.00%

0.00%

0.00%

0.00%

0.00%

0.00%

0.00%

0.00%

0.00%

0.00%

0.00%

0.00%

0.00%

0.00%

0.00%

Hospital Inpatient DRI Trend Update Adjustment - (4.0% estimate changed to 3.8%
actual)

-0.10%

-0.02%

-0.05%

-0.03%

-0.05%

-0.02%

-0.04%

-0.02%

-0.09%

0.00%

-0.06%

-0.06%

-0.06%

-0.06%

-0.23%

Fee-for-Service Schedule Change
(Referral Physician and Lab & X-Ray COS)

-0.17%

-0.06%

-0.16%

-0.30%

-0.41%

-0.09%

-0.38%

0.00%

0.04%

0.00%

-0.38%

-0.38%

-0.49%

-0.49%

-0.49%

Premium Tax Implementation Adjustment

2.04%

2.04%

2.04%

2.04%

2.04%

2.04%

2.04%

2.04%

2.04%

2.04%

2.04%

2.04%

2.04%

2.04%

2.04%

Total Adjustment Impacting Base PMPM 2

3.25%

4.80%

5.11%

5.47%

4.77%

3.97%

4.60%

2.02%

1.24%

2.04%

4.41%

-0.20%

4.17%

-1.13%

2.72%

Adjusted Awarded PMPM for Plans Electing the $20k Reinsurance Deductible

$363.88

$93.13

$159.30

$113.99

$333.70

$231.63

$475.09

$15.77

$5,669.20

$755.46

$538.76

$404.81

$1,572.86

$734.18

$9,244.71

Impact of Electing the $50k Reinsurance Deductible 3

6.14%

0.54%

1.32%

1.36%

0.82%

0.21%

3.47%

0.00%

-0.30%

0.00%

0.00%

0.00%

0.00%

0.00%

0.00%

Adjusted Awarded PMPM for Plans Electing the $50k Reinsurance Deductible

$386.23

$93.63

$161.40

$115.54

$336.43

$232.11

$491.59

$15.77

$5,652.38

$755.46

$538.76

$404.81

$1,572.86

$734.18

$9,244.71


PERCENT CHANGE DUE TO PROGRAMMATIC ADJUSTMENTS

PMPMs & PROGRAMMATIC ADJUSTMENTS

PPC Rural
TANF & KC
<1 M&F

PPC Rural
TANF & KC
1-13 M&F

PPC Rural
TANF & KC
14 - 44 F 1

PPC Rural
TANF & KC
14 - 44 M 1

PPC Rural
TANF 45+
M&F

PPC Rural
SSI w/
Medicare

PPC Rural
SSI w/o
Medicare

PPC Urban
TANF & KC <1
M&F

PPC Urban
TANF & KC
1-13 M&F

PPC Urban
TANF & KC
14 - 44 F 1

PPC Urban
TANF & KC
14 - 44 M 1

PPC Urban
TANF 45+
M&F

PPC Urban
SSI w/
Medicare

PPC Urban
SSI w/o
Medicare

Originally Awarded PMPM

N/A

N/A

N/A

N/A

N/A

N/A

N/A

$1,158.74

$37.84

$149.42

$120.69

$279.90

$29.06

$77.68

Outpatient & Emergency Room Adjustment

N/A

N/A

N/A

N/A

N/A

N/A

N/A

1.46%

2.79%

3.22%

3.71%

3.14%

2.00%

2.94%

Cost Sharing Proposal Adjustment

N/A

N/A

N/A

N/A

N/A

N/A

N/A

0.00%

0.00%

0.00%

0.00%

0.00%

0.00%

0.00%

Reinsurance Incorporating Catastrophic and Transplant Data Adjustment

N/A

N/A

N/A

N/A

N/A

N/A

N/A

0.00%

0.00%

0.00%

0.00%

0.00%

0.00%

0.00%

Hospital Inpatient DRI Trend Update Adjustment - (4.0% estimate changed to 3.8%
actual)

N/A

N/A

N/A

N/A

N/A

N/A

N/A

-0.10%

-0.02%

-0.05%

-0.03%

-0.05%

-0.02%

-0.04%

Fee-for-Service Schedule Change
(Referral Physician and Lab & X-Ray COS)

N/A

N/A

N/A

N/A

N/A

N/A

N/A

-0.17%

-0.06%

-0.16%

-0.30%

-0.41%

-0.09%

-0.38%

Premium Tax Implementation Adjustment

N/A

N/A

N/A

N/A

N/A

N/A

N/A

2.04%

2.04%

2.04%

2.04%

2.04%

2.04%

2.04%

Total Adjustment Impacting Base PMPM 2

N/A

N/A

N/A

N/A

N/A

N/A

N/A

3.25%

4.80%

5.11%

5.47%

4.77%

3.97%

4.60%

Adjusted Awarded PMPM for Plans Electing the $20k Reinsurance Deductible

N/A

N/A

N/A

N/A

N/A

N/A

N/A

$1,196.40

$39.66

$157.05

$127.30

$293.24

$30.21

$81.25

Impact of Electing the $50k Reinsurance Deductible

N/A

N/A

N/A

N/A

N/A

N/A

N/A

0.00%

0.00%

0.00%

0.00%

0.00%

0.00%

0.00%

Adjusted Awarded PMPM for Plans Electing the $50k Reinsurance Deductible

N/A

N/A

N/A

N/A

N/A

N/A

N/A

$1,196.40

$39.66

$157.05

$127.30

$293.24

$30.21

$81.25

1.  The KidsCare age cohort includes individuals 14 to 18 years of age, while
the TANF rate cell includes 14 - 44.

2.  The adjustment is multiplicative, not additive.

3.  The Maternity Delivery Payment does not have a reinsurance component built
directly into the rate. However, it is indirectly affected by choosing a
different deductible level because the TANF 14-44 female rate is applied as an
8-month offset to the Maternity Delivery Payment, and the female rate is
directly affected by a new reinsurance election.


PMPM CHANGE DUE TO PROGRAMMATIC ADJUSTMENTS

PMPMs & PROGRAMMATIC ADJUSTMENTS

TANF & KC
<1 M&F

TANF & KC
1-13 M&F

TANF & KC
14 - 44 F 1

TANF & KC
14 - 44 M 1

TANF 45+
M&F

SSI w/
Medicare

SSI w/o
Medicare

Extended
Family
Planning
Services

Maternity
Delivery
Payment

AIDS / HIV
Supplemental
Payment

Non-MED
Prior Period
Coverage

Non-MED
Prospective

MED
Prior Period
Coverage

MED
Prospective

MED
Hospitalized
Supplemental

Originally Awarded PMPM

$352.43

$88.86

$151.56

$108.07

$318.52

$222.78

$454.21

$15.46

$5,599.72

$740.35

$516.02

$405.62

$1,509.89

$742.57

$9,000.32

Outpatient & Emergency Room Adjustment

$5.15

$2.48

$4.88

$4.01

$10.01

$4.47

$13.33

$0.00

($40.61)

$0.00

$14.28

$11.23

$40.00

$19.67

$124.86

Cost Sharing Proposal Adjustment

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

($18.39)

$0.00

($38.78)

$0.00

Reinsurance Incorporating Catastrophic and Transplant Data Adjustment

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

Hospital Inpatient DRI Trend Update Adjustment - (4.0% estimate changed to 3.8%
actual)

($0.37)

($0.02)

($0.07)

($0.04)

($0.15)

($0.04)

($0.18)

($0.00)

($5.27)

$0.00

($0.30)

($0.22)

($0.90)

($0.42)

($20.76)

Fee-for-Service Schedule Change
(Referral Physician and Lab & X-Ray COS)

($0.61)

($0.06)

($0.26)

($0.34)

($1.36)

($0.21)

($1.77)

$0.00

$1.98

$0.00

($2.01)

($1.51)

($7.59)

($3.54)

($44.61)

Premium Tax Implementation Adjustment

$7.28

$1.86

$3.19

$2.28

$6.67

$4.63

$9.50

$0.32

$113.38

$15.11

$10.78

$8.10

$31.46

$14.68

$184.89

Total Adjustment Impacting Base PMPM

$11.45

$4.27

$7.74

$5.92

$15.18

$8.85

$20.88

$0.31

$69.48

$15.11

$22.74

($0.81)

$62.97

($8.38)

$244.39

Adjusted Awarded PMPM for Plans Electing the $20k Reinsurance Deductible

$363.88

$93.13

$159.30

$113.99

$333.70

$231.63

$475.09

$15.77

$5,669.20

$755.46

$538.76

$404.81

$1,572.86

$734.18

$9,244.71

Impact of Electing the $50k Reinsurance Deductible 2

$22.34

$0.51

$2.10

$1.55

$2.74

$0.48

$16.50

$0.00

($16.83)

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

Adjusted Awarded PMPM for Plans Electing the $50k Reinsurance Deductible

$386.23

$93.63

$161.40

$115.54

$336.43

$232.11

$491.59

$15.77

$5,652.38

$755.46

$538.76

$404.81

$1,572.86

$734.18

$9,244.71


PMPM CHANGE DUE TO PROGRAMMATIC ADJUSTMENTS

PMPMs & PROGRAMMATIC ADJUSTMENTS

PPC Rural
TANF & KC
<1 M&F

PPC Rural
TANF & KC 1
13 M&F

PPC Rural
TANF & KC
14 - 44 F 1

PPC Rural
TANF & KC
14 - 44 M 1

PPC Rural
TANF 45+
M&F

PPC Rural
SSI w/
Medicare

PPC Rural
SSI w/o
Medicare

PPC Urban
TANF & KC <1
M&F

PPC Urban
TANF & KC 1
13 M&F

PPC Urban
TANF & KC
14 - 44 F 1

PPC Urban
TANF & KC
14 - 44 M 1

PPC Urban
TANF 45+
M&F

PPC Urban
SSI w/
Medicare

PPC Urban
SSI w/o
Medicare

Originally Awarded PMPM

N/A

N/A

N/A

N/A

N/A

N/A

N/A

$1,158.74

$37.84

$149.42

$120.69

$279.90

$29.06

$77.68

Outpatient & Emergency Room Adjustment

N/A

N/A

N/A

N/A

N/A

N/A

N/A

$16.93

$1.05

$4.81

$4.48

$8.80

$0.58

$2.28

Cost Sharing Proposal Adjustment

N/A

N/A

N/A

N/A

N/A

N/A

N/A

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

Reinsurance Incorporating Catastrophic and Transplant Data Adjustment

N/A

N/A

N/A

N/A

N/A

N/A

N/A

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

Hospital Inpatient DRI Trend Update Adjustment - (4.0% estimate changed to 3.8%
actual)

N/A

N/A

N/A

N/A

N/A

N/A

N/A

($1.21)

($0.01)

($0.07)

($0.04)

($0.13)

($0.01)

($0.03)

Fee-for-Service Schedule Change
(Referral Physician and Lab & X-Ray COS)

N/A

N/A

N/A

N/A

N/A

N/A

N/A

($1.99)

($0.02)

($0.25)

($0.37)

($1.19)

($0.03)

($0.30)

Premium Tax Implementation Adjustment

N/A

N/A

N/A

N/A

N/A

N/A

N/A

$23.93

$0.79

$3.14

$2.55

$5.86

$0.60

$1.63

Total Adjustment Impacting Base PMPM

N/A

N/A

N/A

N/A

N/A

N/A

N/A

$37.66

$1.82

$7.63

$6.61

$13.34

$1.15

$3.57

Adjusted Awarded PMPM for Plans Electing the $20k Reinsurance Deductible

N/A

N/A

N/A

N/A

N/A

N/A

N/A

$1,196.40

$39.66

$157.05

$127.30

$293.24

$30.21

$81.25

Impact of Electing the $50k Reinsurance Deductible

N/A

N/A

N/A

N/A

N/A

N/A

N/A

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

$0.00

Adjusted Awarded PMPM for Plans Electing the $50k Reinsurance Deductible

N/A

N/A

N/A

N/A

N/A

N/A

N/A

$1,196.40

$39.66

$157.05

$127.30

$293.24

$30.21

$81.25

1.  The KidsCare age cohort covers individuals 14 - 18 years of age while the
TANF rate cell includes 14 - 44.

2.  The Maternity Delivery Payment does not have a reinsurance component built
directly into the rate. However, it is indirectly affected by choosing a
different deductible level because the TANF 14-44 female rate is applied as an
8-month offset to the Maternity Delivery Payment, and the female rate is
directly affected by a new reinsurance election.